 



Exhibit 10.1
THIRD AMENDED AND RESTATED
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of October 12, 2007
among
LENNOX INTERNATIONAL INC.,
as the Borrower,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender,
and
an Issuing Bank,
JPMORGAN CHASE BANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents,
U.S. BANK NATIONAL ASSOCIATION
and
THE BANK OF NOVA SCOTIA,
as Co-Managing Agents,
and
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES, INC.,
as Joint Lead Arrangers and Joint Book Managers







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Terms Generally
    22  
Section 1.03 Types; Facility
    23  
Section 1.04 Exchange Rates; Currency Equivalents
    23  
Section 1.05 Additional Alternative Currencies
    23  
Section 1.06 Change of Currency
    24  
Section 1.07 Letter of Credit Amounts
    24  
Section 1.08 Rounding
    24  
 
       
ARTICLE 2 THE CREDITS
    25  
 
       
Section 2.01 Commitments
    25  
Section 2.02 Loans
    26  
Section 2.03 Borrowing Procedure
    28  
Section 2.04 Fees
    28  
Section 2.05 Repayment of Loans; Evidence of Indebtedness
    29  
Section 2.06 Interest on Loans; Margin and Fees
    30  
Section 2.07 Default Interest
    32  
Section 2.08 Alternate Rate of Interest
    32  
Section 2.09 Termination and Reduction of Commitments
    33  
Section 2.10 Prepayment Including Prepayment as a Result of a Change of Control
    33  
Section 2.11 Reserve Requirements; Increased Costs
    35  
Section 2.12 Illegality
    37  
Section 2.13 Pro Rata Treatment
    37  
Section 2.14 Sharing of Payments by Lenders
    38  
Section 2.15 Payments Generally
    38  
Section 2.16 Taxes
    39  
Section 2.17 Intentionally Omitted
    41  
Section 2.18 Payments by Borrower; Presumption by Administrative Agent
    41  
Section 2.19 Letters of Credit
    41  
Section 2.20 Increase in Commitments
    50  
Section 2.21 Obligations of Lenders Several
    51  
Section 2.22 Mitigation Obligations; Replacement of Lenders
    51  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    52  
 
       
Section 3.01 Organization; Powers
    52  
Section 3.02 Authorization; Absence of Conflicts
    52  
Section 3.03 Enforceability
    53  
Section 3.04 Governmental or Third Party Approvals
    53  
Section 3.05 Subsidiaries
    53  
Section 3.06 Financial Statements
    53  
Section 3.07 Litigation; Observance of Statutes and Orders
    54  
Section 3.08 Taxes
    54  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 3.09 Ownership of Property; Liens
    54  
Section 3.10 Licenses, Permits, etc.
    54  
Section 3.11 Compliance with ERISA
    54  
Section 3.12 Use of Proceeds
    55  
Section 3.13 Intentionally Omitted
    55  
Section 3.14 Foreign Assets Control Regulations, etc.
    55  
Section 3.15 Margin Regulations; Investment Company Act
    55  
Section 3.16 No Material Misstatements
    56  
Section 3.17 Environmental Compliance
    56  
Section 3.18 Insurance
    56  
Section 3.19 Solvency
    56  
 
       
ARTICLE 4 CONDITIONS OF LENDING
    56  
 
       
Section 4.01 All Borrowings
    56  
Section 4.02 Effective Date
    57  
 
       
ARTICLE 5 AFFIRMATIVE AND NEGATIVE COVENANTS
    59  
 
       
Section 5.01 Compliance with Laws
    59  
Section 5.02 Insurance
    59  
Section 5.03 Maintenance of Properties and Lines of Business
    59  
Section 5.04 Payment of Taxes
    59  
Section 5.05 Corporate Existence, etc.
    60  
Section 5.06 Intentionally Omitted
    60  
Section 5.07 Covenant to Guarantee and Secure Loans Equally
    60  
Section 5.08 Environmental Matters
    61  
Section 5.09 Transactions with Affiliates
    61  
Section 5.10 Merger, Consolidation, etc.
    61  
Section 5.11 Sale of Assets, etc.
    62  
Section 5.12 Indebtedness
    63  
Section 5.13 Liens
    64  
Section 5.14 Restricted Payments
    66  
Section 5.15 Financial Covenants
    67  
Section 5.16 Limitation on Restrictive Agreements
    67  
Section 5.17 Preferred Stock of Subsidiaries
    68  
Section 5.18 Financial and Business Information
    68  
Section 5.19 Inspection; Confidentiality
    72  
Section 5.20 Books and Records
    72  
Section 5.21 New Material Subsidiaries
    72  
Section 5.22 Intentionally Omitted
    73  
Section 5.23 Investments, Loans, Advances, and Acquisitions
    73  
Section 5.24 Intentionally Omitted
    75  
Section 5.25 Swap Agreements
    75  
Section 5.26 Limitations on Receivable Securitizations
    75  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 5.27 Fiscal Year
    75  
 
       
ARTICLE 6 EVENTS OF DEFAULT
    75  
 
       
ARTICLE 7 THE ADMINISTRATIVE AGENT
    78  
 
       
Section 7.01 Appointment and Authority
    78  
Section 7.02 Rights as a Lender
    78  
Section 7.03 Exculpatory Provisions
    79  
Section 7.04 Reliance by Administrative Agent
    79  
Section 7.05 Delegation of Duties
    80  
Section 7.06 Resignation of Administrative Agent
    80  
Section 7.07 Non-Reliance on Administrative Agent and Other Lenders
    81  
Section 7.08 No Other Duties, Etc.
    81  
Section 7.09 Administrative Agent May File Proofs of Claim
    81  
Section 7.10 Guaranty Matters
    82  
 
       
ARTICLE 8 MISCELLANEOUS
    82  
 
       
Section 8.01 Notices; Effectiveness; Electronic Communication
    82  
Section 8.02 Survival of Representations and Warranties
    84  
Section 8.03 Binding Effect
    84  
Section 8.04 Successors and Assigns; Assignments and Participations
    84  
Section 8.05 Expenses; Indemnity; Damage Waiver; Funding and Exchange Losses
    88  
Section 8.06 Right of Setoff
    92  
Section 8.07 Replacement of Lenders
    92  
Section 8.08 Governing Law; Jurisdiction, Etc.
    93  
Section 8.09 Waivers; Amendments, Etc.
    94  
Section 8.10 Entire Agreement; Amendment and Restatement
    95  
Section 8.11 Severability
    96  
Section 8.12 Counterparts
    96  
Section 8.13 Headings
    96  
Section 8.14 Interest Rate Limitation
    96  
Section 8.15 Treatment of Certain Information; Confidentiality
    96  
Section 8.16 WAIVER OF JURY TRIAL
    97  
Section 8.17 USA PATRIOT Act Notice
    97  
Section 8.18 Judgment Currency
    98  
Section 8.19 Payments Set Aside
    98  
Section 8.20 Time is of the Essence
    98  
Section 8.21 Independence of Covenants
    99  
Section 8.22 No Advisory or Fiduciary Responsibility
    99  
Section 8.23 Termination of Intercreditor Agreement
    99  

-iii-



--------------------------------------------------------------------------------



 



INDEX TO SCHEDULES AND EXHIBITS

     
Exhibit A
  Form of Borrowing Request
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Opinion
Exhibit D
  Form of Subsidiary Guaranty
Exhibit E
  Form of Subsidiary Joinder Agreement
 
   
Schedule 1.01
  Existing Letters of Credit
Schedule 2.01
  Commitments
Schedule 3.05
  Lennox International Inc. Material Subsidiaries
Schedule 3.07
  Litigation
Schedule 3.17
  Environmental Disclosures
Schedule 5.12
  Scheduled Indebtedness
Schedule 5.13
  Existing Liens
Schedule 5.16
  Existing Restrictions
Schedule 5.23
  Existing Investments
Schedule 8.01
  Administrative Agent’s Office; Certain Addresses for Notices





--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT
     THIRD AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT (the
“Agreement”) dated as of October 12, 2007, and effective as of the Effective
Date, among LENNOX INTERNATIONAL INC., a Delaware corporation (the “Borrower”),
the lenders listed in Schedule 2.01, BANK OF AMERICA, N.A. (“Bank of America”),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
co-syndication agents (in such capacities, the “Syndication Agents”), THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO BANK, N.A., as co-documentation
agents (in such capacities, the “Documentation Agents”), and U.S. BANK NATIONAL
ASSOCIATION and THE BANK OF NOVA SCOTIA, as managing agents (in such capacities,
the “Managing Agents”).
     Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “Act” has the meaning specified in Section 8.17.
     “Adjusted EBITDA” means, for any period, EBITDA; provided that if, since
the beginning of such period, the Borrower or any of its Subsidiaries shall have
(a) made a Material Acquisition (as defined below), or (b) made a Material
Disposition (as defined below), then Adjusted EBITDA shall be calculated giving
pro forma effect thereto as if such Material Acquisition or Material Disposition
had occurred on the first day of such period (such pro forma effect to be
determined (i) in accordance with GAAP and (ii) without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Adjusted EBITDA, except with the consent of the
Administrative Agent). The term “Material Acquisition” means any acquisition by
the Borrower or any of its Subsidiaries of any Person (including by way of
merger or consolidation), all or substantially all the assets of any Person, or
assets of any Person constituting all or substantially all of a division,
operating unit or line of business of such Person, in each case that involves
the payment of consideration by the Borrower and its Subsidiaries in excess of
$25,000,000. The term “Material Disposition” means any sale, transfer or other
disposition of any Person, all or substantially all the assets of any Person, or
assets of any Person constituting all or substantially all of a division,
operating unit or line of business of such Person, in each case that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000.
     “Adjustment Date” shall have the meaning assigned to it in Section 2.06(d).
     “Administrative Agent” shall have the meaning assigned to it in the
preamble hereto.





--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 8.01, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an administrative questionnaire in the
form provided by the Administrative Agent.
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Borrower.
     “Agent Parties” has the meaning specified in Section 8.01(c).
     “Agents” means the Administrative Agent, the Syndication Agents, the
Documentation Agents, and the Managing Agents.
     “Agreement Currency” has the meaning specified in Section 8.18.
     “Alternative Currency” means, with respect to a Letter of Credit, each of
the Euro, the Australian Dollar, and each other currency (other than Dollars)
that is approved in accordance with Section 1.05.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Applicable Margin” shall have the meaning assigned in Section 2.06(d).
     “Applicable Percentage” means with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Total
Commitments represented by such Revolving Lender’s Commitment at such time. If
the commitment of each Revolving Lender to make Loans and the obligation of Bank
of America to make L/C Credit Extensions have been terminated pursuant to
Article 6 or if the Total Commitments have expired, then the Applicable
Percentage of each Revolving Lender shall be determined based on the Applicable
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Revolving
Lender is set forth opposite the name of such Revolving Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable.
     “Applicable Time” means, with respect to any L/C Disbursements and payments
in any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may

2



--------------------------------------------------------------------------------



 



be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Australian Dollars” and the symbol “A$” each mean the lawful currency of
the Commonwealth of Australia.
     “Available Currency” means Dollars or an Alternative Currency.
     “Bank of America” shall have the meaning assigned it in the preamble
hereto.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors, including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States.
     “Board of Directors” means the Board of Directors of the Borrower or any
duly authorized committee thereof.
     “Borrower” shall have the meaning given such term in the preamble hereto.
     “Borrower Materials” shall have the meaning given such term in
Section 5.18.

3



--------------------------------------------------------------------------------



 



     “Borrowing” means a group of Loans of a single Type under one of the
facilities provided hereunder made on a single date and, with respect to
Eurodollar Rate Loans, as to which a single Interest Period is in effect.
     “Borrowing Request” means a request made pursuant to Section 2.02(c) or
Section 2.03 in the form of Exhibit A.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market.
     “Calculation Period” shall have the meaning assigned it in Section 2.06(d).
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Cash Collateral” has the meaning specified in Section 2.19(g)(iii).
     “Cash Collateralize” has the meaning specified in Section 2.19(g).
     “Cash Equivalents” means:
          (a) securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government, in each case maturing within one year of the date of
acquisition;
          (b) demand deposits, certificates of deposit and eurodollar time
deposits, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case, with any Lender or with any domestic
commercial bank having capital and surplus in excess of $500,000,000;
          (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;
          (d) commercial paper issued by any Person organized under the laws of
any state of the United States of America and having one of the two highest
ratings obtainable from Moody’s or S&P, in each case, maturing within one year
of the date of acquisition;
          (e) securities issued and fully guaranteed by any state, commonwealth
or territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by Moody’s or S&P;
          (f) auction rate securities rated “AAA” by S&P or Moody’s;

4



--------------------------------------------------------------------------------



 



          (g) marketable debt securities traded in a recognized market in the
United States of America that (i) have a readily available daily price, (ii) may
be sold promptly for a price that reasonably corresponds to their fair value and
(iii) have an investment grade rating by S&P or Moody’s;
          (h) money market funds, mutual funds or other similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(g) of this definition; and
          (i) in the case of a Foreign Subsidiary, investments denominated in
foreign currencies that are substantially similar to the investments described
in clauses (a) through (h) of this definition.
     “Cash Flow” shall have the meaning assigned it in Section 5.15(a).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” shall have the meaning assigned it in Section 2.10(c).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Commitment” means, with respect to each Revolving Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09;
(b) increased from time to time pursuant to Section 2.20; and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The initial amount of each Revolving Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Revolving Lenders’ Commitments is
$650,000,000. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.
     “Compliance Certificate” means the certificate delivered pursuant to
Section 5.18(g).
     “Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
the Borrower and its Subsidiaries prepared in accordance with GAAP, after
eliminating all amounts properly attributable to minority interests, if any, in
the stock and surplus of Subsidiaries.
     “Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness (other than Indebtedness under Swap Agreements) and all Receivable
Securitization Outstandings of the Borrower and its Subsidiaries outstanding on
such date, after eliminating all

5



--------------------------------------------------------------------------------



 



offsetting debits and credits between the Borrower and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP.
     “Consolidated Net Income” means, for any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP, excluding:
          (a) the proceeds of any life insurance policy;
          (b) any gain arising from (1) the sale or other disposition of any
assets (other than current assets) to the extent that the aggregate amount of
gains exceeds the aggregate amount of losses from the sale, abandonment or other
disposition of assets (other than current assets), (2) any write–up of assets,
or (3) the acquisition by the Borrower or any Subsidiary of its outstanding
securities constituting Indebtedness;
          (c) any amount representing the interest of the Borrower or any
Subsidiary in the undistributed earnings of any other Person;
          (d) any earnings of any other Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or a
Subsidiary and any earnings, prior to the date of acquisition, of any other
Person acquired in any other manner;
          (e) any deferred credit (or amortization of a deferred credit) arising
from the acquisition of any Person;
          (f) any non–recurring and non cash charges resulting from the
application of GAAP that requires a charge against earnings for the impairment
of goodwill; and
          (g) any non-recurring charges deducted in determining net income for
such period which relate to the discontinuance of Subsidiary operations other
than the domestic heating (with the exception of the hearth products division)
and cooling manufacturing segment and the domestic refrigeration segment.
     “Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.02(c) of a Eurodollar Rate Borrowing as a Eurodollar Rate
Borrowing from one Interest Period to the next Interest Period.
     “Convert”, “Conversion”, and “Converted” shall refer to a conversion
pursuant to Section 2.02(c) or Section 2.12 of one Type of Borrowing into
another Type of Borrowing.
     “Debt to Adjusted EBITDA Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of Consolidated Indebtedness outstanding as
of such day to Adjusted EBITDA for the four (4) fiscal quarters of the Borrower
then ended.
     “Default” means any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

6



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in Letters of Credit or participations in
Swingline Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
     “Disqualified Stock” means any Equity Interest that, by its terms (or by
the terms of any security to which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than Equity Interests (that would not
constitute Disqualified Stock) pursuant to a sinking fund obligation or
otherwise, at the option of the holder thereof, in whole or in part, on or prior
to the date that is one hundred eighty (180) days after the Maturity Date.
     “Distribution” means, in respect of any corporation, association or other
business entity:
          (a) dividends or other distributions or payments on capital stock or
other Equity Interests of such corporation, association or other business entity
(except distributions in such stock or other Equity Interests); and
          (b) the redemption or acquisition of such stock or other Equity
Interests including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests (except when solely in exchange for such stock or other
Equity Interests) unless made, substantially contemporaneously, from the net
proceeds of a sale of such stock or other Equity Interests.
     “Documentation Agents” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
     “Dollar Equivalent” of any amount means, at the time of determination
thereof: (a) if such amount is expressed in Dollars, such amount, and (b) if
such amount is expressed in an Alternative Currency or any other currency, the
equivalent of such amount in Dollars determined using the rate of exchange
quoted by Bank of America in Dallas, Texas at 10:00 a.m. (Dallas, Texas time) on
the date of determination (or, if such date is not a Business Day, the last
Business Day prior thereto) to prime banks in New York for the spot purchase in
the New York foreign exchange market of such amount of Dollars with such
Alternative Currency or other currency.
     “Dollars” or “$” means lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.
     “EBITDA” means, for any period, the total of the following calculated for
Borrower and the Subsidiaries without duplication on a consolidated basis in
accordance with GAAP consistently applied for such period: (a) Consolidated Net
Income; plus (b) any deduction for (or less any gain from) income or franchise
taxes included in determining Consolidated Net Income; plus (c) Interest
Expenses deducted in determining Consolidated Net Income; plus (d) amortization
and depreciation expense deducted in determining Consolidated Net Income; plus

7



--------------------------------------------------------------------------------



 



(e) any non–recurring and non–cash charges resulting from application of GAAP
that requires a charge against earnings for the impairment of goodwill to the
extent not already added back in determining Consolidated Net Income; plus
(f) any non–cash expenses that arose in connection with the grant of stock
options to officers, directors and employees of the Borrower and the
Subsidiaries and were deducted in determining Consolidated Net Income; minus
(g) any cash payments made in such period related to a non-cash expense added to
Consolidated Net Income in a previous period pursuant to part (e) or part (f)
hereof or pursuant to part (f) of the definition of Consolidated Net Income.
     “Effective Date” shall have the meaning assigned to such term in
Section 4.02.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.04(b)(iii).
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions, and discharges
to waste or public systems.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person or any warrants, options or other
rights entitling the holder thereof to purchase or acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Borrower under
Section 414 of the Code.
     “ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA); (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Plan subject to Title IV
of ERISA; or (e) an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

8



--------------------------------------------------------------------------------



 



     “Euro” means the single currency of the Participating Member States of the
European Union.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which Dollar deposits for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate (other than a Eurodollar Daily Floating Rate Loan; provided
that, for purposes of Section 2.12, the term Eurodollar Rate Loan shall include
a Eurodollar Daily Floating Rate Loan).
     “Eurodollar Daily Floating Rate” means, for any day, the fluctuating rate
of interest equal to the Eurodollar Rate (for a one month Interest Period
commencing on such day), as adjusted on a daily basis for as long as the
Swingline Loan to which such rate relates is outstanding and as adjusted from
time to time in the Administrative Agent’s sole discretion for then-applicable
reserve requirements, deposits insurance assessment rates and other regulatory
costs.
     “Eurodollar Daily Floating Rate Loan” means a Swingline Loan bearing
interest at the Eurodollar Daily Floating Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article 6.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of
which the guaranteeing of the Borrower’s obligations under the Loan Documents,
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in

9



--------------------------------------------------------------------------------



 



the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 8.07), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.16(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a).
     “Existing Credit Agreement” means that certain Second Amended and Restated
Revolving Credit Facility Agreement dated as of July 8, 2005, among the
Borrower, Bank of America, N.A., as administrative agent, JPMorgan Chase Bank,
N.A., as syndication agent, Bank of America Securities LLC and J.P. Morgan
Securities, Inc., as joint lead arrangers, and the lenders party thereto, as
amended.
     “Existing Letters of Credit” means the letters of credit described on
Schedule 1.01.
     “Facility Fee” shall have the meaning assigned to such term in Section
2.04(a).
     “Facility Fee Percentage” shall have the meaning assigned to it in Section
2.06(d).
     “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated August 10, 2007, among the
Borrower, the Administrative Agent and Banc of America Securities LLC.
     “Fees” shall have the meaning assigned to it in Section 2.04(d).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

10



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means:
          (a) the government of
               (i) the United States of America, any other nation or any
political subdivision thereof, whether state, provincial or local, or
               (ii) any jurisdiction in which the Borrower or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Borrower or any Subsidiary, and
          (b) any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
any such government.
     “Guarantors” means Lennox Industries Inc., Allied Air Enterprises Inc.,
Service Experts Inc., Lennox Global Ltd., and any Material Subsidiary which
becomes a party to the Subsidiary Guaranty in accordance with Section 5.21, in
each case to the extent such Person has not been released from its obligations
under the Subsidiary Guaranty pursuant to the terms of the Loan Documents.
     “Guaranty” or “Guarantee” means, with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:
          (a) to purchase such Indebtedness or obligation or any property
constituting security therefor;
          (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

11



--------------------------------------------------------------------------------



 



          (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or
          (d) otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.
The amount of any Guaranty or Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty or Guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith. The term
“Guaranty” or “Guarantee” as a verb has a corresponding meaning.
     “Hazardous Substance” means any contaminant, pollutant or toxic or
hazardous substance, and any substance that is defined or listed as a hazardous,
toxic or dangerous substance under any Environmental Law or that is otherwise
regulated or prohibited under any Environmental Law as a hazardous, toxic or
dangerous substance.
     “Increase Effective Date” has the meaning specified in Section 2.20(d).
     “Indebtedness” with respect to any Person means, at any time, without
duplication:
          (a) its liabilities for borrowed money, its redemption obligations in
respect of Disqualified Stock (provided that the principal amount of any such
Disqualified Stock will be deemed to be the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends), and its
obligations under bonds, notes, debentures and other similar instruments;
          (b) its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);
          (c) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;
          (d) all liabilities secured by any Lien with respect to any property
owned by such Person (whether or not it has assumed or otherwise become liable
for such liabilities), the amount of such liabilities deemed to be the lesser of
(i) the Fair Market Value of such assets at the date of determination and
(ii) the amount of the liabilities so secured;
          (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money, but excluding in any event obligations in respect of (1) trade or
commercial letters of credit issued for the account of such Person in the
ordinary course of its business and (2) stand–by letters of credit issued to
support obligations of such Person that are not of a type described in any of
clauses (a), (b), (c), (d), (f), or (g) of this definition);

12



--------------------------------------------------------------------------------



 



          (f) the net liabilities of such Person under any Swap Agreement; and
          (g) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP. For purposes of determining
the amount of the Indebtedness arising under Swap Agreements, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing provisions, the following shall not constitute
Indebtedness: (i) accrued expenses and trade account payables arising in the
ordinary course of business, (ii) any obligation arising from any agreement
providing for indemnities, guarantees, purchase price adjustments, holdbacks,
contingency payment obligations based on the performance of the acquired or
disposed assets or similar obligations (other than Guarantees of Indebtedness)
incurred by any Person in connection with the acquisition or disposition of
assets, (iii) any obligation arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, and (iv) the amount of
all obligations under or in respect of Receivables Securitizations, but only to
the extent that the Borrower or any Subsidiary (other than a special purpose
entity) is not liable for such obligations.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information” shall have the meaning assigned it in Section 8.15.
     “Insurance Subsidiary” means Lake Park Insurance, Ltd., a Bermuda
corporation.
     “Interest Expenses” means, for any period and any Person, the sum of the
following calculated on a consolidated basis without duplication in accordance
with GAAP: (a) total cash interest expense (including the cash interest portion
of Capital Leases but excluding interest expense derived from amortization of
fees); plus (b) that portion of the difference between the face amount of
accounts receivables sold in connection with securitization transactions and the
purchase price paid in connection therewith that is representative of the
interest expense that would have been paid if such transaction were accounted
for as a financing; plus (c) that portion of amounts paid under Synthetic Lease
Obligations that is representative of the interest expense that would have been
paid if such transaction were accounted for as a Capital Lease or otherwise as a
financing.
     “Interest Payment Date” means (a) with respect to any Base Rate Borrowing
or Eurodollar Daily Floating Rate Borrowing or the payment of the Fees under
Sections 2.04(a) and

13



--------------------------------------------------------------------------------



 



2.04(c) or the payment of interest on L/C Disbursements pursuant to Section
2.19(c)(vii), each March 31, June 30, September 30 and December 31, beginning on
the first such date after the date hereof; (b) with respect to any Eurodollar
Rate Loan, the last day of the Interest Period applicable thereto and, in the
case of such a Eurodollar Rate Loan with an Interest Period of more than three
months, each day that would have been an Interest Payment Date for such
Eurodollar Rate Loan if successive Interest Periods of three months duration, as
the case may be, had been applicable to such Eurodollar Rate Loan; and (c) in
addition, with respect to all Borrowings, the date of any prepayment thereof and
the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Borrowing Request;
provided that:
               (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
               (ii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
               (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investments” has the meaning specified in Section 5.23.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or any Subsidiary of the Borrower) or
in favor of such Issuing Bank and relating to any such Letter of Credit.
     “Issuing Bank” means any Revolving Lender, or any Affiliate of any
Revolving Lender, in each case in its capacity as issuer of a Letter of Credit
and any successor thereto permitted hereunder. No Lender has any obligation to
issue any Letter of Credit hereunder except Bank of America, subject to the
provisions contained in Section 2.19.
     “Joint Lead Arrangers” shall mean, collectively, Banc of America Securities
LLC and J.P. Morgan Securities, Inc.
     “Judgment Currency” has the meaning specified in Section 8.18.

14



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made (or
such later date as may be specified for reimbursement in Section 2.19(c)(i)) or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts (as defined in Section 2.19(c)(i)),
including all L/C Borrowings. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lenders” means the Revolving Lenders and the Swingline Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. Letters of Credit may be issued
in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.04(c).
     “Letter of Credit Fee Percentage” has the meaning specified in Section
2.06(d).
     “Letter of Credit Liabilities” means, at any time, the sum of: (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Letters of
Credit at such time plus (b) the Dollar Equivalent of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The Letter of Credit Liabilities of any

15



--------------------------------------------------------------------------------



 



Revolving Lender at any time shall be its Applicable Percentage of the total
Letter of Credit Liabilities at such time.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person.
     “Loan” or “Loans” means Revolving Loans and Swingline Loans. Loans may be
identified by Type, or the facility under which such Loan was made as described
in Section 1.03.
     “Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty,
each Issuer Document, and the Fee Letter.
     “Managing Agents” has the meaning specified in the introductory paragraph
of this Agreement.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Borrower and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on: (a) the
business, operations, affairs, financial condition, assets or properties of the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Obligated
Parties, taken as a whole, to perform their obligations under the Loan
Documents, taken as a whole; or (c) the validity or enforceability of any Loan
Document.
     “Material Subsidiary” means any Subsidiary of the Borrower (except LPAC
Corp., LPAC Corp. II and the Insurance Subsidiary) the book value (determined in
accordance with GAAP) of whose total assets equals or exceeds ten percent (10%)
of the book value (determined in accordance with GAAP) of the consolidated total
assets of Borrower and all Subsidiaries as determined as of the last day of each
fiscal quarter of the Borrower.
     “Maturity Date” means October 12, 2012.
     “Maximum Rate” shall have the meaning assigned it in Section 8.14.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).
     “Net Interest Expenses” shall have the meaning assigned to it in Section
5.15(a).
     “New Material Subsidiary” shall have the meaning assigned it in
Section 5.21.
     “New Owner” shall have the meaning assigned it in Section 2.10(c).
     “Norris Family” shall have the meaning assigned it in Section 2.10(c).

16



--------------------------------------------------------------------------------



 



     “Notes” means each promissory note issued pursuant to Section 4.02(d)(ii)
or Section 8.04(b)(iv).
     “Obligated Parties” means the Borrower and the Guarantors.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Loans on any date,
the amount of the aggregate outstanding principal amount thereof after giving
effect to any Borrowings and prepayments or repayments of such Revolving Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, an Issuing Bank, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
another Available Currency, the rate of interest per annum at which overnight
deposits in the applicable Available Currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
     “Participant” shall have the meaning assigned it in Section 8.04(d).
     “Participating Member” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or other entity or a
government or agency or political subdivision thereof.
     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Borrower or any ERISA Affiliate or
with respect to which the Borrower or any ERISA Affiliate may have any liability
and that is subject to Title IV of ERISA or the minimum funding requirements of
Part 3 of Subtitle B of Title I of ERISA.

17



--------------------------------------------------------------------------------



 



     “Platform” has the meaning specified in Section 5.18.
     “Preferred Stock” means any class of capital stock of, or other Equity
Interest in, a Person that is preferred over any other class of capital stock
of, or other Equity Interest in, such Person as to the payment of dividends or
other distributions or the payment of any amount upon liquidation or dissolution
of such Person.
     “Prepayment Date” has the meaning specified in Section 2.10(c).
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Public Lender” has the meaning specified in Section 5.18.
     “Purchase Price” shall have the meaning assigned to it in Section 5.23.
     “Receivable Securitization” means, with respect to a Person, a transaction
or group of transactions typically referred to as a securitization in which the
Person sells its accounts receivable in a transaction accounted for as a true
sale to a special purpose bankruptcy remote entity that obtains debt financing
to finance the purchase price.
     “Receivable Securitization Outstanding” means, with respect to a Person,
the aggregate amount outstanding (i.e., advanced as the purchase price and not
repaid from collections) under all Receivable Securitization transactions of
such Person that is representative of the principal amount that would be
outstanding if such transaction were accounted for as a financing.
     “Register” shall have the meaning assigned to it in Section 8.04(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, and
advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, at any time, Lenders having more than 50% of the
Total Commitments or, if the commitment of each Lender to make Loans and the
obligation of Bank of America to make L/C Credit Extensions have been terminated
pursuant to Article 6, Lenders holding in the aggregate more than 50% of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means any Senior Financial Officer, the Chief
Executive Officer of the Borrower, or the General Counsel of the Borrower.

18



--------------------------------------------------------------------------------



 



     “Restricted Payment” means any Distribution in respect of the Borrower or
any Subsidiary (other than on account of capital stock or other Equity Interests
of a Subsidiary owned legally and beneficially by the Borrower or another
Subsidiary that is Wholly–Owned), including, without limitation, any
Distribution resulting in the acquisition by the Borrower of Equity Interests
which would constitute treasury stock. For purposes of this Agreement, the
amount of any Restricted Payment made in property shall be the greater of
(a) the Fair Market Value of such property and (b) the net book value thereof on
the books of such Person, in each case determined as of the date on which such
Restricted Payment is made. For the avoidance of doubt, transactions (including
grants, awards, cancellation of awards and the conversion of awards) in the
ordinary course of business pursuant to the Borrower’s compensation programs
shall not constitute Restricted Payments, provided that, at the time in
question, no Event of Default shall have occurred and be continuing.
     “Restricted Share Repurchases” has the meaning specified in Section 5.14.
     “Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the Issuing Bank under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or the Issuing Bank shall determine or the
Required Lenders shall require.
     “Revolving Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and the amount (or Dollar Equivalent with respect to Letters of Credit) of
such Lender’s participating (or, with respect to the Swingline Lender or an
Issuing Bank, its direct) interest in the outstanding Swingline Loans and
Letters of Credit.
     “Revolving Lenders” means the lenders listed in Schedule 2.01, together
with their successors and assigns.
     “Revolving Loan” shall have the meaning assigned to it in Section 2.01(a).
     “S&P” means Standard & Poor’s Ratings Services, group a division of the
McGraw Hill Companies.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, director of treasury
operations, or controller of the Borrower; provided that any executive vice
president, the treasurer, any assistant treasurer, the director of

19



--------------------------------------------------------------------------------



 



treasury operations or the corporate controller of the Borrower is authorized by
the Borrower to execute and deliver any Borrowing Request.
     “Senior Note Purchase Agreements” means the following:
               (i) nine separate Note Purchase Agreements, each dated as of
December 1, 1993, as each of the same have been amended and as each may be
further amended, supplemented or otherwise modified from time to time, between
the Borrower and each of The Prudential Insurance Company of America,
Connecticut General Life Insurance Company, Life Insurance Company of North
America, United of Omaha Life Insurance Company, Mutual of Omaha Insurance
Company, Companion Life Insurance Company, United World Life Insurance Company,
Genworth Life and Annuity Insurance Company (f/k/a GE Life and Annuity Insurance
Company, and as successor by merger to First Colony Life Insurance Company), and
Genworth Life Insurance Company (f/k/a General Electric Capital Assurance
Company);
               (ii) three separate Note Purchase Agreements, each dated as of
April 3, 1998, as each of the same have been amended and as each may be further
amended, supplemented or otherwise modified from time to time, between the
Borrower and each of The Prudential Insurance Company of America, U.S. Private
Placement Fund, and Teachers Insurance and Annuity Association of America; and
               (iii) that certain Master Shelf Agreement dated as of October 15,
1999 between the Borrower and The Prudential Insurance Company of America and
certain affiliates of The Prudential Insurance Company of America which became
bound by such agreement, as the same has been amended and as the same may be
further amended, supplemented or otherwise modified from time to time.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. (Dallas, Texas time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
     “Subject Indebtedness” shall have the meaning assigned to it in clause
(f) of Article 6.
     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its

20



--------------------------------------------------------------------------------



 



Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Borrower.
     “Subsidiary Guaranty” means that certain Third Amended and Restated
Subsidiary Guaranty Agreement dated as of the date hereof executed by the
Guarantors in favor of the Administrative Agent, the Issuing Banks and the
Lenders, substantially in the form of Exhibit D hereto, as the same may be
modified pursuant to one or more Subsidiary Joinder Agreements and as the same
may otherwise be modified from time to time.
     “Subsidiary Joinder Agreement” means an agreement that has been or will be
executed by a Material Subsidiary adding it as a party to the Subsidiary
Guaranty, in substantially the form of Exhibit E hereto.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
     “Swingline Lender” means Bank of America in its capacity as lender of the
Swingline Loans.
     “Swingline Loan” shall have the meaning assigned to it in Section 2.01(b).
     “Syndication Agents” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic or tax retention lease, or (b) an agreement for
the use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
     “Target” means any Person acquired, or substantially all of whose assets
have been acquired, by the Borrower or any Subsidiary.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Commitments” means, at any time, the aggregate amount of Commitments
of all the Revolving Lenders, as in effect at such time.

21



--------------------------------------------------------------------------------



 



     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and L/C Obligations.
     “Transactions” shall have the meaning assigned it in Section 3.02.
     “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including capital stock of, or other Equity Interests issued by, a Subsidiary.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
rate by reference to which interest on such Loan or Loans comprising such
Borrowing is determined (i.e., (a) with respect to Revolving Loans, the Base
Rate or Eurodollar Rate, and (b) with respect to Swingline Loans, the Base Rate
or Eurodollar Daily Floating Rate).
     “Voting Rights” shall have the meaning assigned it in Section 2.10(c).
     “Wholly–Owned Subsidiary” or “Wholly-Owned” when used in reference to a
Subsidiary, means, at any time, any Subsidiary, one hundred percent (100%) of
all of the Equity Interests of (except directors’ qualifying shares), and voting
interests in, which are owned by any one or more of the Borrower and the
Borrower’s other Wholly–Owned Subsidiaries at such time.
     Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. If at any time any change in
GAAP, or the interpretation thereof by a “Big Four” accounting firm (one of
Deloitte, KPMG, PricewaterhouseCoopers, or Ernst & Young), would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent of such ratio
or requirement in light of such change in GAAP or the interpretation thereof by
a “Big Four” accounting firm (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein or
interpretation thereof by a “Big Four” accounting firm, and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or the
interpretation thereof by a “Big Four” accounting firm.

22



--------------------------------------------------------------------------------



 



     Section 1.03 Types; Facility. Loans and Borrowings hereunder are
distinguished and referred to herein by Type (i.e., Base Rate, Eurodollar Rate
or Eurodollar Daily Floating Rate), and by the facility provided herein under
which such Loan or Borrowing is made (i.e., under Section 2.01(a) and thus a
“Revolving Loan” or “Revolving Loan Borrowing” or made under Section 2.01(b) and
thus a “Swingline Loan” or “Swingline Loan Borrowing”) or by any one or more of
the foregoing.
     Section 1.04 Exchange Rates; Currency Equivalents.
          (a) The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letters of Credit denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Obligated Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Issuing Bank, as applicable.
          (b) Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Bank, as the case may be.
     Section 1.05 Additional Alternative Currencies.
          (a) The Borrower may from time to time request that Letters of Credit
be issued in a currency other than those specifically listed in the definition
of “Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request, such request
shall be subject to the approval of the Administrative Agent and the Issuing
Bank.
          (b) Any such request shall be made to the Administrative Agent not
later than 10:00 a.m. (Dallas, Texas time), 10 Business Days prior to the date
of the desired Letter of Credit issuance (or such other time or date as may be
agreed by the Issuing Bank in its sole discretion). In the case of any such
request, the Administrative Agent shall promptly notify the Issuing Bank
thereof. The Issuing Bank shall notify the Administrative Agent, not later than
10:00 a.m. (Dallas, Texas time), 5 Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.
          (c) Any failure by the Issuing Bank to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by the Issuing Bank to permit Letters of Credit to be issued in such
requested currency. If the Administrative Agent and

23



--------------------------------------------------------------------------------



 



the Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.
     Section 1.06 Change of Currency.
          (a) Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
          (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time; provided further, however, that the stated amount of such Letter of Credit
in effect at such time shall be used to determine the Letter of Credit Fees
pursuant to Section 2.04(c).
     Section 1.08 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

24



--------------------------------------------------------------------------------



 



ARTICLE 2
THE CREDITS
     Section 2.01 Commitments.
          (a) Revolving Loans. Prior to the Effective Date, loans were
previously made to the Borrower by the lenders under the Existing Credit
Agreement and, subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, the parties hereto acknowledge
and agree that, on the Effective Date, such loans shall be repaid in their
entirety with the proceeds of the hereinafter defined Revolving Loans. Subject
to the terms and conditions hereof and relying upon the representations and
warranties herein set forth, each Revolving Lender agrees, severally and not
jointly, to make advances in Dollars (each such advance, herein a “Revolving
Loan”) to the Borrower, at any time and from time to time on and after the
Effective Date and until the earlier of the Maturity Date or the termination of
the Commitment of such Revolving Lender, in an aggregate principal amount at any
time outstanding not to exceed such Revolving Lender’s Commitment, subject,
however, to the condition that the Revolving Exposure of a Revolving Lender
shall not exceed such Revolving Lender’s Commitment and the total Revolving
Exposure of all Revolving Lenders shall not exceed the Total Commitments. Within
the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Revolving Loans hereunder subject to the terms, conditions and limitations set
forth herein. Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Revolving Lenders ratably in
accordance with their Applicable Percentages; provided, however, that the
failure of any Revolving Lender to make any Revolving Loan shall not in itself
relieve any other Revolving Lender of its obligation to lend hereunder (it being
understood, however, that no Revolving Lender shall be responsible for the
failure of any other Revolving Lender to make any Revolving Loan required to be
made by such other Revolving Lender). The Revolving Loans comprising any
Borrowing shall be in an aggregate principal amount which is an integral
multiple of $1,000,000 and not less than $5,000,000 (or such lesser amount that
equals the remaining available amount of the Total Commitments). Each Revolving
Loan shall be a Eurodollar Rate Loan or a Base Rate Loan, as selected by the
Borrower pursuant to Section 2.03.
          (b) Swingline Loans. Subject to the terms and conditions set forth
herein, and in reliance upon the agreements of the other Lenders set forth in
paragraph (c) below, the Swingline Lender agrees to make advances in Dollars
(each such advance, herein a “Swingline Loan”) to the Borrower from time to time
on and after the Effective Date, until the earlier of the Maturity Date or the
termination of the Commitments in an aggregate principal amount at any time
outstanding that will not result in: (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000; and (ii) the total Revolving
Exposure of all Revolving Lenders exceeding the Total Commitments. The Swingline
Loans comprising any Borrowing shall be in an aggregate principal amount which
is an integral multiple of $500,000 and not less than $1,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. Each Swingline Loan
shall be a Eurodollar Daily Floating Rate Loan or a Base Rate Loan, as selected
by the Borrower pursuant to Section 2.03.

25



--------------------------------------------------------------------------------



 



          (c) Lender Participation in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
Dallas, Texas time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Lender’s
Applicable Percentage of the principal amount outstanding in connection with
such Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of Dollars in immediately available funds,
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of its obligation for
the payment thereof in full, notwithstanding any Default or Event of Default
that may exist.
     Section 2.02 Loans.
          (a) Type of Loans. Each Borrowing of Revolving Loans shall be
comprised entirely of Eurodollar Rate Loans or Base Rate Loans, and each
Borrowing of Swingline Loans shall be comprised entirely of Eurodollar Daily
Floating Rate Loans or Base Rate Loans, in each case as the Borrower may request
pursuant to Section 2.02(c) or Section 2.03. Each Lender may at its option make
any Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement. Borrowings of more than one Type may be
outstanding at the same time.
          (b) Funding Borrowings.
               (i) Revolving Loans. Subject to paragraph (c) below, each
Revolving Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of Dollars in immediately available
funds to the Administrative Agent in Dallas, Texas, not later than 2:00 p.m.,
Dallas, Texas time, and the Administrative Agent shall by 3:00 p.m., Dallas,
Texas time, credit the amounts so received to the account or accounts specified
from

26



--------------------------------------------------------------------------------



 



time to time in one or more notices delivered by the Borrower to the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Revolving Lenders or, if such Borrowing is to
finance the reimbursement of an L/C Disbursement, such amounts shall be
distributed to the applicable Issuing Bank.
     Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the date of any Revolving Loan Borrowing (or, in the case of any
Base Rate Borrowing, prior to 2:00 p.m. on the date of such Borrowing) that such
Revolving Lender will not make available to the Administrative Agent such
Revolving Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Revolving Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
paragraph (b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Revolving Lender shall not have made such portion
available to the Administrative Agent, such Revolving Lender and the Borrower
(without waiving any claim against such Revolving Lender for such Revolving
Lender’s failure to make such portion available) severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from and including the date such amount is made
available to the Borrower until but excluding the date such amount is repaid to
the Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Revolving Loans comprising such Borrowing and
(ii) in the case of such Revolving Lender, the Overnight Rate. If the Borrower
and such Revolving Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Revolving Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Revolving Lender’s
Revolving Loan as part of such Borrowing for purposes of this Agreement. A
notice of the Administrative Agent to any Revolving Lender or the Borrower with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error.
               (ii) Swingline Loans. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the account or
accounts specified from time to time in one or more notices delivered by the
Borrower to the Swingline Lender by 2:00 p.m., Dallas, Texas time, on the
requested date of such Swingline Loan.
          (c) Continuations and Conversions. The Borrower may Convert all or any
part of any Borrowing to a Borrowing of a different Type and the Borrower may
Continue all or any part of any Eurodollar Rate Borrowing as a Borrowing of the
same Type, by giving the Administrative Agent written notice (which may be a
Borrowing Request) not later than 10:00 a.m., Dallas, Texas, time on the
Business Day of the Conversion into a Base Rate Borrowing or a Eurodollar Daily
Floating Rate Borrowing and on the Business Day at least two Business Days
before Conversion into or Continuation of a Eurodollar Rate Borrowing, in each
case specifying: (i) the Conversion or Continuation date, (ii) the amount of the
Borrowing to be Converted or Continued, (iii) in the case of Conversions, the
Type of Borrowing to be Converted into, and (iv) in the case of a Continuation
of or Conversion into a Eurodollar Rate Borrowing, the duration of the Interest
Period applicable thereto; provided that (a) Eurodollar Rate Borrowings may only
be Converted on the last day of the Interest Period; (b) except for

27



--------------------------------------------------------------------------------



 



Conversions to Base Rate Borrowings, no Conversions shall be made while an Event
of Default has occurred and is continuing; (c) no more than ten (10) Eurodollar
Rate Borrowings and Eurodollar Daily Floating Rate Borrowings may be in
existence at any one time; and (d) no Interest Period may end after the Maturity
Date. All notices given under this Section shall be irrevocable. If the Borrower
shall fail to give the Administrative Agent the notice as specified above for
Continuation or Conversion of a Eurodollar Rate Borrowing prior to the end of
the Interest Period with respect thereto, such Eurodollar Rate Borrowing shall
automatically be continued as a Eurodollar Rate Borrowing with an Interest
Period of one month’s duration unless an Event of Default exists, in which case
such Eurodollar Rate Borrowing shall be automatically converted to an Base Rate
Borrowing. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.02.
     Section 2.03 Borrowing Procedure. In order to request a Borrowing, the
Borrower shall hand deliver or telecopy to the Administrative Agent a duly
completed Borrowing Request: (a) in the case of a Eurodollar Rate Borrowing, not
later than 12:00 noon, Dallas, Texas time, two Business Days before such
Borrowing, and (b) in the case of a Base Rate Borrowing or a Eurodollar Daily
Floating Rate Borrowing, not later than 12:00 noon, Dallas, Texas time, on the
day of such Borrowing. Such notice shall be irrevocable and shall in each case
specify: (i) whether the Borrowing is a Revolving Loan Borrowing or a Swingline
Loan Borrowing; (ii) in the case of a Revolving Loan Borrowing, whether such
Borrowing is to be a Eurodollar Rate Borrowing or a Base Rate Borrowing;
(iii) in the case of a Swingline Loan Borrowing, whether such Borrowing is to be
a Eurodollar Daily Floating Rate Borrowing or a Base Rate Borrowing; (iv) the
date of such Borrowing (which shall be a Business Day) and the amount thereof;
and (v) if such Borrowing is to be a Eurodollar Rate Borrowing, the Interest
Period with respect thereto. If no election as to the Type or facility
applicable to such Borrowing is specified in any such notice, then the requested
Borrowing will be a Base Rate Swingline Loan Borrowing. If no Interest Period
with respect to any Eurodollar Rate Borrowing is specified in any such notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Notwithstanding any other provision of this Agreement to the
contrary, no Eurodollar Rate Borrowing shall be requested if the Interest Period
with respect thereto would end after the Maturity Date. When a Revolving Loan
Borrowing is requested, the Administrative Agent shall promptly advise the
Revolving Lenders of the notice given pursuant to this Section 2.03 and of each
Revolving Lender’s portion of the requested Borrowing. When a Swingline Loan
Borrowing is requested, the Administrative Agent shall promptly advise the
Swingline Lender of the notice given pursuant to this Section 2.03.
     Section 2.04 Fees.
          (a) Facility Fee. The Borrower agrees to pay to each Revolving Lender,
through the Administrative Agent, a facility fee (“Facility Fee”), at a rate per
annum equal to the Facility Fee Percentage from time to time in effect on the
average daily amount of the Commitment of such Revolving Lender (or if such
Commitment no longer exists, on the Revolving Exposure of such Revolving
Lender), during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Commitment
terminates and the date on which such Revolving Lender ceases to have any
Revolving Exposure. Facility Fees accrued to each Interest Payment Date shall be
payable in Dollars on such Interest Payment Date, commencing on the first such
date to occur after the

28



--------------------------------------------------------------------------------



 



Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. All Facility Fees
shall be computed based on the actual number of days elapsed (including the
first day but excluding the last day) in a year of 365 or 366 days, as the case
may be.
          (b) Agent Fees. The Borrower agrees to pay the Administrative Agent
and the Syndication Agent, respectively, the fees provided for in any separate
agreement(s) between Borrower and Administrative Agent or between Borrower and
Syndication Agent, on the dates required thereby.
          (c) Letter of Credit Fees. The Borrower agrees to pay: (i) to the
Administrative Agent for the account of each Revolving Lender a Letter of Credit
fee (the “Letter of Credit Fee”) with respect to such Revolving Lender’s
participations in Letters of Credit, which shall accrue at the rate equal to the
Letter of Credit Fee Percentage (as defined and determined in accordance with
Section 2.06(d)) on the average daily Dollar Equivalent amount of such Revolving
Lender’s Applicable Percentage of the Letter of Credit Liabilities (excluding
any portion thereof attributable to unreimbursed L/C Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Revolving Lender’s Commitment terminates and the date on
which such Revolving Lender ceases to have any Letter of Credit Liabilities; and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily Dollar Equivalent amount of the Letter of
Credit Liabilities (excluding any portion thereof attributable to unreimbursed
L/C Disbursements) attributable to the Letters of Credit it has issued, during
the period from and including the Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any such Letter of Credit Liabilities, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any of its Letters of Credit or processing of drawings thereunder. Letter of
Credit Fees and fronting fees accrued to each Interest Payment Date shall be
payable in Dollars no more than five (5) Business Days after such Interest
Payment Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 Business Days
after demand. All participation fees and fronting fee shall be computed based on
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (d) Payment Provisions. The fees payable under this Section 2.04 (the
“Fees”) shall be paid on the dates due, in Dollars and in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Revolving Lenders or to the applicable Issuing Bank. Once paid, none
of such Fees shall be refundable under any circumstances.
     Section 2.05 Repayment of Loans; Evidence of Indebtedness.
          (a) Repayment. The Borrower hereby unconditionally promises to pay the
unpaid principal amount of each Loan on the Maturity Date.

29



--------------------------------------------------------------------------------



 



          (b) Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness to such Lender resulting from each Loan made by such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.
          (c) Maintenance of Loan Accounts by Administrative Agent. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type of each Loan made and the Interest
Period applicable thereto, (ii) the amount of each Letter of Credit, the Letter
of Credit Liabilities applicable thereto and each Revolving Lender’s
participation interest therein, (iii) the amount of any principal, interest and
Fees due and payable or to become due and payable from the Borrower to each
Lender and each Issuing Bank hereunder, and (iv) the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s and
each Issuing Bank’s share thereof.
          (d) Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.05 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations therein recorded, absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein or an inconsistency between such accounts of
a Lender and the accounts of the Administrative Agent shall not in any manner
affect the obligations of the Borrower to repay the Loans in accordance with
their terms.
     Section 2.06 Interest on Loans; Margin and Fees.
          (a) Eurodollar Rate. Subject to the provisions of Section 2.07, the
Eurodollar Rate Loans shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
applicable Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin from time to time in effect.
          (b) Base Rate and Eurodollar Daily Floating Rate. Subject to the
provisions of Section 2.07, the Base Rate Loans shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be) at a rate per annum equal to the Base Rate. Subject to the
provisions of Section 2.07, the Eurodollar Daily Floating Rate Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Eurodollar Daily Floating Rate
plus the Applicable Margin for Eurodollar Rate Loans as listed in subsection (d)
below from time to time in effect.
          (c) Payment of Interest. Interest on each Loan shall be payable on
each Interest Payment Date applicable to such Loan except as otherwise provided
in this Agreement. The applicable Eurodollar Rate, Base Rate or Eurodollar Daily
Floating Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error; provided that the
Administrative Agent shall, upon request, provide to the Borrower a certificate
setting forth in reasonable detail the basis for such determination.

30



--------------------------------------------------------------------------------



 



          (d) Determination of Applicable Margin. The Applicable Margin
identified in this Section 2.06 and the Facility Fee Percentage and Letter of
Credit Fee Percentage identified in Section 2.04 shall be defined and determined
as follows:
“Applicable Margin” means (i) during the period commencing on the Effective Date
and ending on but not including the first Adjustment Date (as defined below),
0.500% per annum and (ii) during each period from and including one Adjustment
Date to but excluding the next Adjustment Date (herein a “Calculation Period”),
the percent per annum set forth in the table below under the applicable “Margin
for Eurodollar Rate Loans” heading opposite the Debt to Adjusted EBITDA Ratio
which corresponds to the Debt to Adjusted EBITDA Ratio set forth in, and as
calculated in accordance with, the applicable Compliance Certificate.
“Facility Fee Percentage” means (1) during the period commencing on the
Effective Date and ending on but not including the first Adjustment Date, 0.125%
per annum and (2) during each Calculation Period, the percent per annum set
forth in the table below under the heading “Facility Fee Percentage” opposite
the Debt to Adjusted EBITDA Ratio which corresponds to the Debt to Adjusted
EBITDA Ratio set forth in, and as calculated in accordance with, the applicable
Compliance Certificate.
“Letter of Credit Fee Percentage” means (1) during the period commencing on the
Effective Date and ending on but not including the first Adjustment Date, 0.500%
per annum and (2) during each Calculation Period, the percent per annum set
forth in the table below under the heading “Letter of Credit Fee Percentage”
opposite the Debt to Adjusted EBITDA Ratio which corresponds to the Debt to
Adjusted EBITDA Ratio set forth in, and as calculated in accordance with, the
applicable Compliance Certificate.

                                              Margin for   Letter of     Debt to
Adjusted   Facility Fee   Eurodollar   Credit Fee Level   EBITDA Ratio  
Percentage   Rate Loans   Percentage
I
  Less than or equal to 1.00 to 1.00     .125 %     .500 %     .500 %
II
  Less than or equal to 1.50 to 1.0 but greater than 1.00 to 1.00     .150 %    
.600 %     .600 %
III
  Less than or equal to 2.00 to 1.00 but greater than 1.50 to 1.00     .175 %  
  .700 %     .700 %
IV
  Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00     .225 %  
  .775 %     .775 %
V
  Greater than 2.50 to 1.00     .250 %     1.000 %     1.000 %

31



--------------------------------------------------------------------------------



 



Upon delivery of each Compliance Certificate pursuant to Section 5.18(g),
commencing with the Compliance Certificate delivered with respect to the fiscal
quarter ending on September 30, 2007, the Applicable Margin (for Interest
Periods commencing after the applicable Adjustment Date), the Facility Fee
Percentage and the Letter of Credit Fee Percentage shall automatically be
adjusted in accordance with the Debt to Adjusted EBITDA Ratio set forth therein
and the table set forth above, such automatic adjustment to take effect as of
the first Business Day after the receipt by the Agent of such Compliance
Certificate pursuant to Section 5.18(g) (each such Business Day when such margin
or fees change pursuant to this sentence or the next following sentence, herein
an “Adjustment Date”). If the Borrower fails to deliver such Compliance
Certificate which so sets forth the Debt to Adjusted EBITDA Ratio within the
period of time required by Section 5.18(g): (i) the Applicable Margin (for
Interest Periods commencing after the applicable Adjustment Date) shall
automatically be adjusted to 1.000% per annum, (ii) the Facility Fee Percentage
shall automatically be adjusted to 0.250% per annum, and (iii) the Letter of
Credit Fee Percentage shall automatically be adjusted to 1.000% per annum, such
automatic adjustments to take effect as of the first Business Day after the last
day on which the Borrower was required to deliver the applicable Compliance
Certificate in accordance with Section 5.18(g) and to remain in effect until
subsequently adjusted in accordance herewith upon the delivery of a Compliance
Certificate.
     Section 2.07 Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, the Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.06(b)) equal to: (a) with respect to Base Rate Loans, the rate
otherwise applicable thereto as determined in accordance with Section 2.06 plus
2%; (b) with respect to Eurodollar Rate Loans, until the end of the Interest
Period applicable thereto, the rate otherwise applicable thereto as determined
in accordance with Section 2.06 plus 2% and after the end of the Interest Period
therefor, the Base Rate plus 2%; (c) with respect to Eurodollar Daily Floating
Rate Loans, the rate otherwise applicable thereto as determined in accordance
with Section 2.06 plus 2%; and (d) with respect to other amounts, the Base Rate
plus 2%.
     Section 2.08 Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Rate Borrowing or prior to any Eurodollar Daily Floating Rate Borrowing the
Administrative Agent shall have determined (i) that Dollar deposits in the
principal amounts of the Eurodollar Rate Loans or Eurodollar Daily Floating Rate
Loans comprising such Borrowing are not generally available in the market
utilized to determine the applicable Eurodollar Rate or (ii) that reasonable
means do not exist for ascertaining the Eurodollar Rate or Eurodollar Daily
Floating Rate, the Administrative Agent shall, as soon as practicable
thereafter, give telecopy notice of such determination to the Borrower and the
Lenders. In the event of any such determination under clauses (i) or (ii) above
and after notice thereof shall have been provided to the Borrower, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Rate Borrowing or Eurodollar Daily Floating Rate
Borrowing pursuant to Section 2.03 shall be deemed to be a request for a

32



--------------------------------------------------------------------------------



 



Base Rate Borrowing under the applicable requested facility (i.e., either
Swingline or Revolver). Each determination by the Administrative Agent hereunder
shall be made in good faith and shall be conclusive absent manifest error;
provided that the Administrative Agent shall, upon request, provide to the
Borrower a certificate setting forth in reasonable detail the basis for such
determination.
     Section 2.09 Termination and Reduction of Commitments.
          (a) Termination on Maturity Date. The commitment of the Swingline
Lender under Section 2.01 to make Swingline Loans and the Commitments of the
Revolving Lenders shall automatically be terminated on the Maturity Date. Such
commitments may also terminate as provided in Section 2.10(c) and Article 6.
          (b) Optional Termination or Reduction. Upon at least three Business
Days’ prior written notice to the Administrative Agent, the Borrower may, at any
time, in whole permanently terminate, or, from time to time, in part permanently
reduce, the Total Commitments; provided, however, that (i) each partial
reduction of the Total Commitments shall be in an integral multiple of
$5,000,000 and in a minimum principal amount of $5,000,000; (ii) no such
termination or reduction shall be made which would reduce the Total Commitments
to an amount less than $50,000,000, unless the result of such termination or
reduction is to reduce the Total Commitments to $0; and (iii) no such
termination or reduction shall reduce the Total Commitments below the then
aggregate outstanding Revolving Exposure of all Lenders. The Administrative
Agent shall advise the Lenders of any notice given pursuant to this
Section 2.09(b) and of each Lender’s portion of any such termination or
reduction of the Total Commitments. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence of identified events, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the termination of the Total Commitments, the commitment of the
Swingline Lender under Section 2.01 shall also terminate.
          (c) Allocation of Reduction. Each reduction in the Total Commitments
hereunder shall be made ratably among the Lenders in accordance with their
respective Commitments. The Borrower shall pay to the Administrative Agent for
the account of the Lenders, on the date of each termination or reduction of the
Total Commitments, the Facility Fees on the amount of the Commitments so
terminated or reduced accrued through the date of such termination or reduction.
     Section 2.10 Prepayment Including Prepayment as a Result of a Change of
Control.
          (a) Optional Prepayment. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon giving
telecopy notice (or telephone notice promptly confirmed by telecopy) to the
Administrative Agent: (i) in the case of Eurodollar Rate Loans, before
10:00 a.m., Dallas, Texas time, three Business Days prior to prepayment, which
prepayment shall be accompanied by any amount owed under Section 8.05(e), and
(ii) in the case of Base Rate Loans or Eurodollar Daily Floating Rate Loans,
before

33



--------------------------------------------------------------------------------



 



10:00 a.m., Dallas, Texas time, one Business Day prior to prepayment; provided,
however, that each partial prepayment shall be in an amount which is an integral
multiple of $1,000,000 and not less than $5,000,000. Each notice of prepayment
shall specify the prepayment date and the principal amount of each Borrowing (or
portion thereof) to be prepaid, shall be irrevocable and shall commit the
Borrower to prepay such Borrowing (or portion thereof) by the amount stated
therein on the date stated therein; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
          (b) Required Prepayment upon Reduction or Termination of Commitments.
On the date of any termination or reduction of the Total Commitments pursuant to
Section 2.09, the Borrower shall pay or prepay so much of the Borrowings as
shall be necessary in order that the aggregate outstanding Revolving Exposure of
all Lenders will not exceed the Total Commitments after giving effect to such
termination or reduction.
          (c) Prepayment Offer Required as a Result of a Change of Control. At
least 15 Business Days and not more than 90 days prior to the occurrence of any
Change of Control, the Borrower will give written notice thereof to each Lender.
Such notice shall contain (i) an offer by the Borrower to prepay, on the date of
such Change of Control or, if such notice shall be delivered less than 35 days
prior to the date of such Change of Control, on the date 35 days after the date
of such notice (the “Prepayment Date”), all Loans made by each Lender, together
with interest accrued thereon to the Prepayment Date and all other liquidated
obligations owed to such Lender under the terms hereof, (ii) the estimated
amount of accrued interest, showing in reasonable detail the calculation thereof
and (iii) the Borrower’s estimate of the date on which such Change of Control
shall occur. Said offer shall be deemed to lapse as to any such Lender which has
not replied affirmatively thereto in writing within 35 days of the giving of
such notice. As soon as practicable (and in any event at least 24 hours) prior
to such Change of Control, the Borrower shall give written confirmation of the
date thereof to each such Lender that has affirmatively replied to the notice
given pursuant to the first sentence of this Section 2.10(c). The Borrower
shall, on the Prepayment Date, prepay to each Lender that has affirmatively
replied to the notice given pursuant to the first sentence of this Section
2.10(c), all Loans then held by such Lender together with accrued interest
thereon and all other liquidated obligations owed to such Lender under the terms
hereof. Thereupon, provided the Administrative Agent and Swingline Lender have
agreed to reasonably satisfactory arrangements regarding such Lender’s
participation in Swingline Loans and/or Letters of Credit, each Lender that
shall have received such prepayment shall have no further obligation to make
Revolving Loans or participate in Swingline Loans or Letters of Credit, whether
outstanding as of the Prepayment Date or made or issued after the Prepayment
Date, and the Total Commitments shall be reduced by the amount of each such
Lender’s Commitment.
     For the purposes of this Section 2.10(c), a “Change of Control” shall be
deemed to occur if any New Owner shall acquire beneficial ownership of shares in
the Borrower having Voting Rights pertaining thereto which would allow such New
Owner to elect more members of the Board of Directors than could be elected by
the exercise of all Voting Rights pertaining to shares in the Borrower then
owned beneficially by the Norris Family. As used in this Section 2.10(c):

34



--------------------------------------------------------------------------------



 



     “Voting Rights” pertaining to shares of a corporation means the rights to
cast votes for the election of directors of such corporation in ordinary
circumstances (without consideration of voting rights which exist only in the
event of contingencies).
     “Norris Family” means all persons who are lineal descendants of D.W. Norris
(by birth or adoption), all spouses of such descendants, all estates of such
descendants or spouses which are in the course of administration, all trusts for
the benefit of such descendants or spouses, and all corporations or other
entities in which, directly or indirectly, such descendants or spouses (either
alone or in conjunction with other such descendants or spouses) have the right,
whether by ownership of stock or other equity interests or otherwise, to direct
the management and policies of such corporations or other entities (each such
person, spouse, estate, trust, corporation or entity being referred to herein as
a “member” of the Norris Family). In addition, so long as any employee stock
ownership plan exercises its Voting Rights in the same manner as members of the
Norris Family (exclusive of employee stock ownership plans) who have a majority
of the Voting Rights exercised by all such members of the Norris Family, such
employee stock ownership plan shall be deemed a member of the Norris Family.
     “New Owner” means any Person (other than a member of the Norris Family), or
any syndicate or group of Persons (exclusive of all members of the Norris
Family) which would be deemed a “person” or “group” for the purposes of
Section 13(d) of the Exchange Act, who directly or indirectly acquires shares in
the Borrower.
          (d) Outstandings in Excess of Commitments. If on any date of a
Borrowing, any Interest Payment Date, any date of the issuance of a Letter of
Credit, any date when a Compliance Certificate is delivered under
Section 5.18(g) or any other date selected by the Administrative Agent, the
aggregate Revolving Exposure of all Lenders exceeds the Total Commitments, then,
in each case, the Borrower shall, within two Business Days, repay to the
Administrative Agent an amount equal to the applicable excess.
          (e) Breakage Costs and Interest. All prepayments under this
Section 2.10 shall be subject to Section 8.05(e) but otherwise without premium
or penalty. All prepayments under this Section 2.10 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.
     Section 2.11 Reserve Requirements; Increased Costs.
          (a) Change in Law; Increased Cost. Notwithstanding any other provision
herein, if after the date of this Agreement any change in applicable law or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) shall change the basis of taxation of
payments to any Issuing Bank or any Lender hereunder (except for changes in
respect of taxes on the overall net income of such Issuing Bank or such Lender
or its lending office imposed by the jurisdiction in which its principal
executive office or lending office is located), or shall result in the
imposition, modification or applicability of any reserve (including, without
limitation, any reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits), special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank, or shall result in

35



--------------------------------------------------------------------------------



 



the imposition on any Lender, any Issuing Bank or any interbank market utilized
to determine the rate hereunder or any other condition affecting this Agreement,
such Lender’s Commitment, any Loan made by such Lender or any Letter of Credit
or participation interest therein, and the result of any of the foregoing shall
be to increase the cost to such Lender or such Issuing Bank of making or
maintaining any Loan or issuing, maintaining or participating in any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or the Issuing Bank to be material, then the
Borrower shall, upon receipt of the notice and certificate provided for in
Section 2.11(c), promptly pay to such Lender or Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or Issuing Bank
for such additional costs incurred or reduction suffered.
          (b) Capital Adequacy. If any Lender or any Issuing Bank shall have
determined that the adoption after the date hereof of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Issuing Bank or any Lender’s or any
Issuing Bank’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, such Lender’s Commitment, the Loans made by such Lender pursuant
hereto, or any Letter of Credit or participation interest therein to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy) by an amount deemed by such Lender or Issuing Bank to be
material, then from time to time such additional amount or amounts as will
compensate such Lender or Issuing Bank for any such reduction suffered will be
paid by the Borrower to such Lender or Issuing Bank, as applicable.
          (c) Delivery of Certificate. A certificate of each affected party
setting forth such amount or amounts as shall be necessary to compensate such
party or its holding company as specified in paragraph (a) or (b) above, as the
case may be, and containing an explanation in reasonable detail of the manner in
which such amount or amounts shall have been determined, shall be delivered to
the Borrower, and shall be conclusive absent manifest error. The Borrower shall
pay each Lender and each Issuing Bank, as applicable, the amount shown as due on
any such certificate delivered by it within 10 Business Days after its receipt
of the same. Each Lender and each Issuing Bank shall give prompt notice to the
Borrower of any event of which it has knowledge, occurring after the date
hereof, that it has determined will require compensation by the Borrower
pursuant to this Section; provided, however, that failure by such Lender or
Issuing Bank to give such notice shall not constitute a waiver of such party’s
right to demand compensation hereunder.
          (d) No Waiver. Failure on the part of any party to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on

36



--------------------------------------------------------------------------------



 



capital of the type described in paragraph (a) or (b) of this Section 2.11 with
respect to any period shall not constitute a waiver of such party’s right to
demand compensation with respect to such period or any other period; provided,
however, that neither any Lender nor any Issuing Bank shall be entitled to
compensation under this Section 2.11 for any costs incurred or reductions
suffered with respect to any date unless it shall have notified the Borrower
that it will demand compensation for such costs or reductions under paragraph
(c) above not more than 90 days after the later of (i) such date and (ii) the
date on which it shall have become aware of such costs or reductions. The
protection of this Section shall be available to each Lender and each Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.
          (e) Survival. All of the Borrower’s obligations under this
Section 2.11 shall survive termination of the Total Commitments and repayment of
all other obligations of the Borrower under this Agreement until two years after
such termination.
     Section 2.12 Illegality. Notwithstanding any other provision herein, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any Eurodollar Rate
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Rate Loan, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:
               (i) declare that the applicable Eurodollar Rate Loans will not
thereafter be made by such Lender hereunder, whereupon any request for such a
Eurodollar Rate Borrowing shall, as to such Lender only, be deemed a request for
a Base Rate Loan unless such declaration shall be subsequently withdrawn (any
Lender delivering such a declaration hereby agreeing to withdraw such
declaration promptly upon determining that such event of illegality no longer
exists); and
               (ii) require that all outstanding Eurodollar Rate Loans affected
by the illegality made by it be Converted to Base Rate Loans, in which event all
such Eurodollar Rate Loans shall be automatically Converted to Base Rate Loans
as of the effective date of such notice as provided below.
     In the event any Lender shall exercise its rights under clauses (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the affected Eurodollar Rate Loans that would have been made by
such Lender or the Converted Eurodollar Rate Loans of such Lender shall instead
be applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the Conversion of, such Eurodollar Rate Loans. For purposes of
this Section 2.12, a notice by any Lender shall be effective as to each
Eurodollar Rate Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Rate Loan; in all other cases such
notice shall be effective on the date of receipt.
     Section 2.13 Pro Rata Treatment. Each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Facility Fees and Letter of Credit Fees, each Conversion or
Continuation of any Loans, and each

37



--------------------------------------------------------------------------------



 



reduction of the Total Commitments shall be allocated pro rata among the Lenders
in accordance with their respective Commitments (or, if such Commitments shall
have expired or been terminated, in accordance with the Revolving Exposure of
each Lender), except: (a) as required under Sections 2.12 and 2.15 or as
otherwise expressly provided herein; (b) with respect to Swingline Loan
Borrowings and Swingline Loans; and (c) if interest shall accrue on any portion
of a Borrowing held by a Lender at a rate different from the rate applicable to
the other Lenders, payment and distribution of interest shall be based on the
respective accrual rates applicable to such Borrowing.
     Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
               (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
               (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     Section 2.15 Payments Generally. All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on L/C Obligations denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 11:00 a.m., Dallas, Texas time, on the date

38



--------------------------------------------------------------------------------



 



specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on L/C Obligations
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any applicable law from making any
required payment hereunder with respect to L/C Obligations in an Alternative
Currency, the Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of each payment hereunder in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 11:00 a.m., Dallas, Texas time, in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     Section 2.16 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 20 Business Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally

39



--------------------------------------------------------------------------------



 



imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
               (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
               (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
               (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

40



--------------------------------------------------------------------------------



 



          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or any Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
          (g) Survival. Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 2.16
shall survive the payment in full of all other obligations of the Borrower under
this Agreement and the termination of the Total Commitments hereunder.
     Section 2.17 Intentionally Omitted.
     Section 2.18 Payments by Borrower; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender or
any Issuing Bank with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.
     Section 2.19 Letters of Credit.
          (a) The Letter of Credit Commitment.
               (i) Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account or
for the account of any

41



--------------------------------------------------------------------------------



 



Subsidiary and for its or a Subsidiary’s benefit, payable in any Available
Currency in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time on any Business Day and from time to time
on and after the date hereof until the earlier of the Letter of Credit
Expiration Date or the termination of the Commitments hereunder. If the Borrower
requests Bank of America to issue a Letter of Credit, Bank of America agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.19, to
issue the Letter of Credit subject to the terms and conditions of this Agreement
(including without limitation those contained in this Section 2.19 below and
those contained in Section 4.01) and provided that (i) the terms and provisions
of such Letter of Credit are reasonably satisfactory to Bank of America and
otherwise comply with the terms hereof and (ii) such Letter of Credit is issued
pursuant to such documentation as Bank of America may reasonably require. The
Borrower may request any Issuing Bank to issue a Letter of Credit; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the total Revolving Exposure of all Revolving Lenders shall not
exceed the Total Commitments, and (y) the Revolving Exposure of a Revolving
Lender shall not exceed such Revolving Lender’s Commitment. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.
               (ii) No Issuing Bank shall issue any Letter of Credit if the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders have approved such expiry date.
               (iii) No Issuing Bank shall be under any obligation to issue any
Letter of Credit if:
                    (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
(x) shall prohibit, or request that such Issuing Bank refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular, (y) shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or
(z) shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Bank in
good faith deems material to it, provided that, in the cases of clauses (y) and
(z), such Issuing Bank shall have provided written notice to Borrower of its
refusal to issue any Letter of Credit and the specific reasons therefor and
Borrower shall not have compensated such Issuing Bank for the imposition of such
restriction, reserve or capital requirement or reimbursed such Issuing Bank for
such loss, cost or expense, as applicable;

42



--------------------------------------------------------------------------------



 



                    (B) the issuance of such Letter of Credit would violate one
or more policies of the Issuing Bank which are of general application;
                    (C) except as otherwise agreed by the Administrative Agent
and such Issuing Bank, such Letter of Credit is to be denominated in a currency
other than Dollars or an Alternative Currency;
                    (D) such Issuing Bank does not as of the issuance date of
such requested Letter of Credit issue Letters of Credit in the requested
currency;
                    (E) such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or
                    (F) a default of any Lender’s obligations to fund under
Section 2.01 or Section 2.02 exists or any Lender is at such time a Defaulting
Lender hereunder, unless the Administrative Agent has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the risk with respect
to such Lender.
               (iv) No Issuing Bank shall amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.
               (v) No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (A) the Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
               (i) Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the applicable Issuing
Bank and the Administrative Agent in the form of a Letter of Credit Application,
appropriately completed and signed by a Senior Financial Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 10:00 a.m. (Dallas,
Texas time) at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable Issuing Bank and the
Administrative Agent: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable Issuing Bank may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall

43



--------------------------------------------------------------------------------



 



be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may reasonably require. Additionally, the Borrower
shall furnish to the applicable Issuing Bank and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such Issuing Bank or
the Administrative Agent may reasonably require.
               (ii) Promptly after receipt of any Letter of Credit Application,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, such Issuing
Bank will provide the Administrative Agent with a copy thereof. Unless the
Issuing Bank has received written notice from any Lender, the Administrative
Agent or any Obligated Party, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article 4 shall not then be satisfied,
then, subject to the terms and conditions hereof, such Issuing Bank may, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, and
without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank grants to each Revolving Lender, and each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the aggregate amount available to be drawn under such Letter of
Credit.
               (iii) If the Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by such Issuing Bank, the Borrower
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.19(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Article 4 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.
               (iv) If the Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a

44



--------------------------------------------------------------------------------



 



Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable Issuing Bank, the Borrower shall not be required to make a specific
request to such Issuing Bank to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such Issuing Bank to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Article 4 is
not then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the Issuing Bank not to
permit such reinstatement.
               (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
               (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse such Issuing Bank in such Alternative Currency, unless (A) such
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Issuing Bank in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, such Issuing Bank shall notify the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. (Dallas, Texas time) on the date of any payment by such
Issuing Bank under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such Issuing Bank under a Letter
of Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrower shall reimburse such Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency if Borrower has received such notice prior to 9:00 a.m.
(Dallas, Texas time) on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 11:00 a.m.
(Dallas, Texas time) on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 9:00 a.m. (Dallas, Texas time) on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt. If the Borrower fails to so reimburse such Issuing
Bank by such time, the Administrative Agent shall promptly notify each

45



--------------------------------------------------------------------------------



 



Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Revolving Loans as
Base Rate Loans to be disbursed on the Honor Date (or such later date as may be
specified for reimbursement in this Section 2.19(c)(i)) in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.01 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Total Commitments and the conditions set
forth in Section 4.01 (other than the delivery of a Borrowing Request). Any
notice given by the applicable Issuing Bank or the Administrative Agent pursuant
to this Section 2.19(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
               (ii) Each Lender shall upon any notice pursuant to
Section 2.19(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank, in Dollars, at the Administrative
Agent’s office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
(Dallas, Texas time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.19(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable Issuing Bank in
Dollars.
               (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the default rate pursuant to Section 2.07. In such event, each
Lender’s payment to the Administrative Agent for the account of the Issuing Bank
pursuant to Section 2.19(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.19.
               (iv) Until each Lender funds its Loan or L/C Advance pursuant to
this Section 2.19(c) to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.
               (v) Each Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.19(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, the Borrower, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.19(c) is subject to

46



--------------------------------------------------------------------------------



 



the conditions set forth in Section 4.01 (other than delivery by the Borrower of
a Borrowing Request). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.
               (vi) If any Lender fails to make available to the Administrative
Agent for the account of the applicable Issuing Bank any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.19(c)
by the time specified in Section 2.19(c)(ii), such Issuing Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of such Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
               (vii) Each L/C Disbursement shall bear interest at a rate per
annum equal to the Base Rate for the period from and including the date of such
L/C Disbursement to but excluding the earliest to occur of (A) the date on which
the Borrower reimburses the applicable Issuing Bank pursuant to
Section 2.19(c)(i) in the amount of such L/C Disbursement, (B) the date on which
such L/C Disbursement is refinanced by a Revolving Loan Borrowing pursuant to
Section 2.19(c)(i) and (C) the date on which such L/C Disbursement becomes an
L/C Borrowing. Such interest shall be payable on the next succeeding Interest
Payment Date.
          (d) Repayment of Participations.
               (i) At any time after the applicable Issuing Bank has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.19(c), if the Administrative Agent receives for the account of such
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.
               (ii) If any payment received by the Administrative Agent for the
account of the applicable Issuing Bank pursuant to Section 2.19(c)(i) is
required to be returned under any of the circumstances described in Section 8.19
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of all obligations
hereunder and the termination of this Agreement.

47



--------------------------------------------------------------------------------



 



          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;
               (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
               (iv) any payment by the applicable Issuing Bank under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable Issuing Bank under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code of the United States or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors;
               (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Available Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
               (vi) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the Issuing Bank
and its correspondents unless such notice is given within five (5) Business Days
after Borrower’s receipt of a copy of such Letter of Credit or amendment thereto
by Borrower.

48



--------------------------------------------------------------------------------



 



          (f) Role of each Issuing Bank. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable Issuing
Bank shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the applicable Issuing Bank, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Bank shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable Issuing
Bank, the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Bank shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.19(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against such Issuing
Bank, and such Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence or such Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
(A) if the Issuing Bank has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.
               (ii) The Administrative Agent may, at any time and from time to
time after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations, and the Administrative Agent shall, upon request, provide the
Borrower with calculations showing such exchange rate fluctuations.
               (iii) Article 6 sets forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03 and
Article 6, “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the applicable

49



--------------------------------------------------------------------------------



 



Issuing Bank and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such Issuing Bank (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of such Issuing Bank and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing (“Cash Collateral”). Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Bank and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
          (i) Conflict with Issuer Documents. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
          (j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
     Section 2.20 Increase in Commitments.
          (a) Request for Increase. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Total Commitments
by an amount (for all such requests) not exceeding $100,000,000 in the
aggregate; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, and (ii) the Borrower may make a maximum of five
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
          (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period described in (a) above, whether or
not it agrees to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

50



--------------------------------------------------------------------------------



 



          (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Issuing Banks and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Total Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Obligated Party dated as of the Increase Effective Date
signed by a Responsible Officer of such Obligated Party (i) certifying and
attaching the resolutions adopted by such Obligated Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article 3 and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.20, the representations and warranties contained in Section 3.06 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 5.18, and (B) no Default exists. The
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 8.05(e)) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.14 or 8.09 to the contrary.
     Section 2.21 Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 8.05(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 8.05(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 8.05(c).
     Section 2.22 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section

51



--------------------------------------------------------------------------------



 



2.16, or if any Lender gives a notice pursuant to Section 2.12, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.11 or 2.16, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.12, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, the Borrower may replace such Lender in accordance with
Section 8.07.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to each of the Lenders and Issuing Banks
as follows:
     Section 3.01 Organization; Powers. The Borrower and each Material
Subsidiary (a) is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect, and (d) has the corporate or other power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Loan Documents to which it is a party.
     Section 3.02 Authorization; Absence of Conflicts. The execution, delivery
and performance by the Borrower and each Obligated Party of the Loan Documents
to which it is a party, the Borrowings hereunder and the issuance of Letters of
Credit hereunder (collectively, the “Transactions”): (a) have been duly
authorized by all requisite corporate or other organizational action and
(b) will not (i) violate (A) any provision of the certificate of incorporation
or other constituent documents or by–laws of the Borrower or any of its
Subsidiaries, (B) any law, statute, rule or regulation to which any Obligated
Party or any of its assets is subject or any order of any Governmental Authority
or (C) any provision of any Material indenture, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property is or may be bound (including the Senior Note Purchase
Agreements and the Indebtedness limitations set forth in any Senior Note
Purchase Agreement), (ii) violate, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such Material
indenture, agreement or other instrument, or (iii) result in the creation or
imposition of any Lien upon any property or assets of the Borrower or any of its
Subsidiaries.

52



--------------------------------------------------------------------------------



 



     Section 3.03 Enforceability. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Obligated Party that is party thereto. This Agreement constitutes a
legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     Section 3.04 Governmental or Third Party Approvals. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, any Obligated Party
of this Agreement or any other Loan Document, except for any reports required to
be filed with the Securities and Exchange Commission pursuant to the Exchange
Act.
     Section 3.05 Subsidiaries. Schedule 3.05 is (except as noted therein) a
complete and correct list of the Borrower’s Material Subsidiaries as of the date
hereof showing, as to each Subsidiary, the correct name thereof and the
jurisdiction of its organization.
     Section 3.06 Financial Statements.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
          (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2007, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
          (c) Since the most recent to occur of (i) the date of the Audited
Financial Statements, and (ii) the date of the audited financial statements of
the Borrower and its Subsidiaries most recently delivered pursuant to
Section 5.18(b), there has been no event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



     Section 3.07 Litigation; Observance of Statutes and Orders.
          (a) Except as described on Schedule 3.07 attached hereto, there are no
actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any property
of the Borrower or any Material Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
          (b) Except as described on Schedule 3.07 attached hereto, neither the
Borrower nor any Subsidiary is in default under any agreement or instrument to
which it is a party or by which it is bound, or any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority or is in violation of
any applicable law, ordinance, rule or regulation (including Environmental Laws)
of any Governmental Authority, which default or violation, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
     Section 3.08 Taxes. The Borrower and its Subsidiaries have filed all
material income tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Borrower or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.
     Section 3.09 Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record title in fee simple to, or valid leasehold interests
in, all real property necessary or material to its business, except for such
defects in title and exceptions to leasehold interests as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such real property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 5.13.
     Section 3.10 Licenses, Permits, etc. The Borrower and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, service marks, trademarks and trade names, or rights thereto, that
are Material, without known conflict with the rights of others, except for those
conflicts that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
     Section 3.11 Compliance with ERISA.
          (a) The Borrower and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and would not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans

54



--------------------------------------------------------------------------------



 



(as defined in Section 3(3) of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by the Borrower or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
          (b) As of the Effective Date, the present value of the accumulated
benefit obligations under each of the Plans that are subject to Title IV of
ERISA (other than Multiemployer Plans), determined in accordance with Financial
Accounting Standards Board Statement No. 87 as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities by more than $25,000,000 in the case of any single Plan and
by more than $50,000,000 in the aggregate for all Plans.
          (c) The Borrower and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
          (d) No ERISA Event has occurred or is expected to occur with respect
to any Plan that would reasonably be expected to have a Material Adverse Effect.
     Section 3.12 Use of Proceeds. The proceeds of the Loans will be used to
refinance existing indebtedness, for capital expenditures, to make acquisitions,
for working capital and for other general corporate purposes, including, without
limitation, the repurchase of issued and outstanding shares of common stock of
the Borrower, in each case not in contravention of any applicable law or any
Loan Document. The Letters of Credit shall be issued (a) to support transactions
of the Borrower and the Subsidiaries entered into in the ordinary course of
business, (b) in connection with financings permitted hereunder, capital
expenditures and acquisitions, and (c) for general corporate purposes.
     Section 3.13 Intentionally Omitted.
     Section 3.14 Foreign Assets Control Regulations, etc. The use of the
proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
     Section 3.15 Margin Regulations; Investment Company Act.
          (a) No part of the proceeds of any Borrowing or drawing under any
Letter of Credit, and no other extensions of credit hereunder, will be used for
any purpose that violates the provisions of Regulations T, U, or X of the Board.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the

55



--------------------------------------------------------------------------------



 



assets subject to the restrictions of Section 5.13 (either of the Borrower only
or of the Borrower and its Subsidiaries on a consolidated basis) will be margin
stock.
          (b) If requested by any Lender or the Administrative Agent, the
Borrower will execute and furnish to the Administrative Agent and each Lender a
FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U of the
Board.
          (c) Neither the Borrower nor any Subsidiary is subject to regulation
under the Investment Company Act of 1940, as amended.
     Section 3.16 No Material Misstatements. No report, financial statement or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement contains any material misstatement of fact or omits any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
     Section 3.17 Environmental Compliance. The Borrower and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, except as
described on Schedule 3.17.
     Section 3.18 Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance (if adequate reserves are
maintained with respect thereto) compatible with the following standards), with
such deductibles and covering such casualties and contingencies as are
customarily carried by companies of established reputations engaged in the same
or similar business and similarly situated.
     Section 3.19 Solvency. The Borrower on a consolidated basis with its
Subsidiaries: (i) owns and will own assets the fair saleable value of which are
(A) greater than the total amount of its liabilities (including contingent
liabilities) and (B) greater than the amount that will be required to pay
probable liabilities of then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (ii) has capital that is not unreasonably small in relation to
its business as presently conducted; and (iii) does not intend to incur and does
not believe that it will incur debts beyond its ability to pay such debts as
they become due.
ARTICLE 4
CONDITIONS OF LENDING
     Section 4.01 All Borrowings. The obligations of the Lenders to make the
Loans on or after the Effective Date and the agreement of an Issuing Bank to
issue, amend, renew or extend Letters of Credit are subject to the satisfaction
of the following conditions on the date of each Borrowing, or issuance,
amendment or other modification:

56



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have received a notice of such
Borrowing, issuance, amendment or other modification as required by Section 2.03
or 2.19(a), as applicable.
          (b) The representations and warranties set forth in Article 3 shall be
true and correct in all material respects on and as of the date of such
Borrowing, issuance, amendment or other modification with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.
          (c) At the time of and immediately after such Borrowing, issuance,
amendment or other modification, no Event of Default or Default shall have
occurred and be continuing or would result from such Borrowing, issuance,
amendment or modification.
          (d) At the time of and immediately after such Borrowing, issuance,
amendment or other modification, the aggregate Revolving Exposure of all Lenders
shall not exceed the Total Commitments.
          (e) In the case of a Letter of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrate
Agent or the relevant Issuing Bank would make it impracticable for such Letter
of Credit to be denominated in the relevant Alternative Currency.
Each Borrowing and each issuance, amendment or other modification of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment or other
modification as to the matters specified in paragraphs (b), (c), (d) and (e) of
this Section 4.01.
     Section 4.02 Effective Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement as contemplated hereby and the
effectiveness of the obligations of the Lenders to make Loans hereunder on the
Effective Date and the agreement of each Issuing Bank to issue, amend, renew or
extend Letters of Credit are subject to the following conditions being satisfied
on or before the date hereof, and such obligations shall not be effective until
the date that each such condition is satisfied (the “Effective Date”):
          (a) The Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower in substantially the form of Exhibit C
hereto, dated the Effective Date and addressed to the Lenders and satisfactory
to the Lenders and to Bracewell & Giuliani LLP, counsel for the Administrative
Agent (and the Borrower hereby instructs its counsel to deliver such opinion to
the Administrative Agent for the benefit of the Lenders).
          (b) The Administrative Agent shall have received all of the following
in form and substance satisfactory to the Administrative Agent and each of the
Lenders: (i) a certificate as to the existence and good standing of each
Obligated Party issued by the Secretary of State or other applicable
Governmental Authority of its jurisdiction of incorporation or organization as
of a recent date; (ii) a certificate of the Secretary or an Assistant Secretary
or other authorized officer of each Obligated Party dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy (or identifying
a previously delivered copy) of its by–laws or other similar internal governing
document as in effect on the Effective Date and at all times since the

57



--------------------------------------------------------------------------------



 



date of the resolutions described in clause (B) below, (B) with respect to each
Obligated Party, that attached thereto is a true and complete copy of its
resolutions or similar evidence of authority, duly adopted by its board of
directors (or similar governing authority) authorizing its execution, delivery
and performance of the Loan Documents to which it is a party and the
Transactions, and that such resolutions or similar evidence of authority have
not been modified, rescinded or amended and are in full force and effect,
(C) that attached thereto is a true and complete copy (or identifying a
previously delivered copy) of the certificate of incorporation or other similar
internal governing document, as in effect as of the Effective Date, of each
Obligated Party, and (D) as to the incumbency and specimen signature of each of
its representatives executing any Loan Document on its behalf; (iii) a
certificate of another of its representatives as to the incumbency and specimen
signature of the Secretary, Assistant Secretary or other authorized officer
executing the certificate pursuant to clause (ii) above; and (iv) such other
documentation as the Lenders or the Administrative Agent shall reasonably
request.
          (c) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Senior Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b),
(c) and (d) of Section 4.01.
          (d) The Administrative Agent shall have received: (i) the Subsidiary
Guaranty in the form attached hereto as Exhibit D executed by all the Guarantors
and (ii) promissory notes payable to each Lender requesting a promissory note in
form and substance satisfactory to the Administrative Agent executed by the
Borrower.
          (e) The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Effective Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Bracewell & Giuliani LLP) required to be reimbursed or paid by
the Obligated Parties hereunder or under any Loan Document.
          (f) The Administrative Agent shall have received a fully executed copy
of each amendment to the Senior Note Purchase Agreements that is being executed
in connection with this Agreement.
          (g) All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the transactions contemplated hereby
or thereby as it shall reasonably request.
     Without limiting the generality of the provisions of Section 7.04, for
purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved

58



--------------------------------------------------------------------------------



 



by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the closing date specifying
its objection thereto.
ARTICLE 5
AFFIRMATIVE AND NEGATIVE COVENANTS
     The Borrower covenants and agrees that, so long as any Lender has any
Commitment hereunder or any obligations to acquire or fund any participation in
any Swingline Loan or Letter of Credit or the Swingline Lender is obligated to
make Swingline Loans or Bank of America is obligated to issue Letters of Credit
hereunder or any amount payable hereunder remains unpaid:
     Section 5.01 Compliance with Laws. The Borrower will and will cause each of
its Subsidiaries to (i) comply in all material respects with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and (ii) obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, except, in either
case, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.
     Section 5.02 Insurance. The Borrower will and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co–insurance and self–insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
     Section 5.03 Maintenance of Properties and Lines of Business. The Borrower
will and will cause each of its Subsidiaries to (a) maintain, preserve and
protect all of its Material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Borrower will not and will not
permit any of its Subsidiaries to engage in any line of business other than such
lines of business in which it is presently engaged and those businesses
reasonably related thereto.
     Section 5.04 Payment of Taxes. The Borrower will and will cause each of its
Subsidiaries to file all material income tax or similar tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by any of them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
provided that neither the Borrower nor any Subsidiary need pay any such tax or
assessment if the amount thereof is not individually or in the aggregate
Material or the amount, applicability or validity thereof is contested by the
Borrower or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Borrower or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Borrower or such
Subsidiary.

59



--------------------------------------------------------------------------------



 



     Section 5.05 Corporate Existence, etc. The Borrower will at all times
preserve and keep in full force and effect its corporate existence. Subject to
Sections 5.10 and 5.11, the Borrower will at all times preserve and keep in full
force and effect each of its Subsidiaries’ corporate existence and all rights
and franchises of the Borrower and its Subsidiaries necessary for the conduct of
their respective businesses, except to the extent that failure to do so with
respect to a Subsidiary which is not a Material Subsidiary would not reasonably
be expected to have a Material Adverse Effect.
     Section 5.06 Intentionally Omitted.
     Section 5.07 Covenant to Guarantee and Secure Loans Equally.
          (a) If any Subsidiary (other than an Excluded Foreign Subsidiary) of
the Borrower shall guarantee the obligations of the Borrower under the Senior
Note Purchase Agreements or under any other agreement creating or evidencing
Indebtedness in excess of $10,000,000, the Borrower shall cause to be made
effective provision whereby the Loans and other obligations of the Borrower
under the Loan Documents will be guaranteed by such Subsidiary equally and
ratably with any and all other obligations thereby guaranteed, with the
documentation for such guarantee to be reasonably satisfactory to the Required
Lenders. Any violation of Section 5.12 will constitute an Event of Default,
whether or not provision is made for an equal and ratable guarantee pursuant to
this Section 5.07.
          (b) If the Borrower shall create, assume or permit to exist any Lien
upon any of its property or assets, or permit any Subsidiary (other than an
Excluded Foreign Subsidiary) to create, assume or permit to exist any Lien upon
any of its property or assets, whether now owned or hereafter acquired, other
than those Liens permitted by the provisions of Section 5.13, the Borrower shall
make or cause to be made effective provision whereby the Loans and other
obligations under the Loan Documents will be secured equally and ratably with
any and all other obligations thereby secured, with the documentation for such
security to be reasonably satisfactory to the Required Lenders and, in any such
case, the Loans and such other obligations shall have the benefit, to the
fullest extent that, and with such priority as, the holders thereof may be
entitled under applicable law, of an equitable Lien on such property. Any
violation of Section 5.13 will constitute an Event of Default, whether or not
provision is made for an equal and ratable Lien pursuant to this Section 5.07.
          (c) In the event that the Borrower certifies to the Administrative
Agent in writing that no Senior Note Purchase Agreement or other document or
agreement evidencing or otherwise relating to any Indebtedness of the Borrower
or any Subsidiary contains any covenant or agreement comparable to paragraph (a)
or (b) of this Section, paragraphs (a) and (b) of this Section shall
automatically terminate and shall be of no further force and effect without any
further action by the parties hereto. If, after any such termination, a covenant
or agreement comparable to paragraph (a) or (b) of this Section is included or
contained in any Senior Note Purchase Agreement or any other document or
agreement evidencing or otherwise relating to any Indebtedness of the Borrower
or any Subsidiary, the Borrower shall promptly notify the Administrative Agent
of the same in writing and, on the date of such notice, paragraphs (a) and (b)
of this Section shall be automatically reinstated and binding on the Borrower
without any further action by the parties hereto.

60



--------------------------------------------------------------------------------



 



     Section 5.08 Environmental Matters.
          (a) The Borrower will and will cause each of its Subsidiaries to
comply in all material respects with all applicable Environmental Laws if,
individually or in the aggregate, failure to comply therewith would reasonably
be expected to have a Material Adverse Effect.
          (b) The Borrower will not and will not permit any of its Subsidiaries
to cause or allow any Hazardous Substance to be present at any time on, in,
under or above any real property or any part thereof in which the Borrower or
any Subsidiary has a direct interest (including ownership thereof or any
arrangement for the lease, rental or other use thereof, or the retention of any
mortgage or security interest therein or thereon), except in a manner and to an
extent that is in compliance in all material respects with all applicable
Environmental Laws or that would not reasonably be expected to have a Material
Adverse Effect.
     Section 5.09 Transactions with Affiliates. The Borrower will not permit any
Subsidiary to enter into any Material transaction or Material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate (other than the
Borrower or another Subsidiary), except upon fair and reasonable terms not
materially less favorable to the Borrower or such Subsidiary than would be
obtainable in a comparable arm’s–length transaction with a Person not an
Affiliate.
     Section 5.10 Merger, Consolidation, etc. The Borrower will not, and will
not permit any Subsidiary to, consolidate with or merge with or into any other
Person or permit any other Person to merge or consolidate with it or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of related transactions to any Person or dissolve or liquidate; except
that if, at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing:
          (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person; provided,
further, that when any Wholly-Owned Subsidiary is merging with another
Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or surviving
Person;
          (b) any Subsidiary may Transfer all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;
provided, further, that if the transferor in such a transaction is a Domestic
Subsidiary, then the transferee must either be the Borrower or a Wholly-Owned
Subsidiary;
          (c) the Borrower may merge with another Person in an acquisition
permitted by Section 5.23 if the Borrower is the surviving Person;
          (d) any Subsidiary may merge with another Person in an acquisition
permitted by Section 5.23 if such Subsidiary is the surviving Person or if the
surviving Person becomes a Subsidiary and the Borrower or such Person complies
with Section 5.21 to the extent applicable to such surviving Person;

61



--------------------------------------------------------------------------------



 



          (e) the Borrower and any Subsidiary may make Transfers permitted by
Section 5.11 (subject to compliance with the proviso to paragraph (b) of this
Section to the extent paragraph (b) of this Section is applicable); and
          (f) any Subsidiary that has transferred all of its assets in a
transaction permitted hereunder or any Subsidiary that is not a Material
Subsidiary may dissolve or liquidate;
provided, that in the case of any of the transactions described in the foregoing
clauses (a) through (f) which would involve or result in a Change of Control,
the Borrower shall have complied with Section 2.10.
     Section 5.11 Sale of Assets, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, make any Transfer except:
          (a) Transfers of either (i) inventory held for sale, or (ii) property
no longer used, useful or required in the operation of the business of the
Borrower or such Subsidiary or that is obsolete, and, in the case of any
Transfer described in clause (i) or (ii) of this paragraph (a), such Transfer is
in the ordinary course of business;
          (b) Transfers (i) by any Domestic Subsidiary to the Borrower or
another Domestic Subsidiary that is a Wholly-Owned Subsidiary, (ii) by a Foreign
Subsidiary to the Borrower or another Subsidiary that is Wholly-Owned, (iii) by
the Borrower to a Material Subsidiary that is a Domestic Subsidiary and is
Wholly-Owned, and (iv) by any Subsidiary that is not a Material Subsidiary to
another Subsidiary that is not a Material Subsidiary;
          (c) Transfers that constitute either: (i) the sale of receivables, or
undivided interests therein, together with all collections and other proceeds
thereof and any collateral securing the payment thereof, pursuant to a
Receivable Securitization permitted by Section 5.26, or (ii) the sale of all or
a portion of any business segment other than the domestic heating (with the
exception of the hearth products division and the advanced distributor products
division) and cooling manufacturing segment and the domestic refrigeration
segment; provided, in the case of this clause (ii), that (A) the aggregate book
value of all business segments or portions thereof Transferred in reliance on
this clause (ii) in any calendar year shall not exceed 10% of the value of the
Consolidated Assets of the Borrower and its Subsidiaries as of the last day of
the immediately preceding calendar year and (B) all business segments or
portions thereof Transferred in reliance on this clause (ii) in any calendar
year, in the aggregate, shall not have contributed greater than 5% of EBITDA for
the immediately preceding calendar year; provided, further, in the case of each
of the foregoing clauses (i) and (ii), that at the time of such Transfer, no
Default or Event of Default shall exist or would result from such Transfer;
          (d) Transfers not otherwise permitted under this Section 5.11;
provided that (i) at the time of such Transfer, no Default shall exist or would
result from such Transfer, (ii) the aggregate book value of all property
Transferred in reliance on this clause (d) in any calendar year shall not exceed
5% of the value of the Consolidated Assets of the Borrower and its Subsidiaries
as of the last day of the immediately preceding calendar year, and (iii) all
property

62



--------------------------------------------------------------------------------



 



Transferred in reliance on this clause (d) in any calendar year, in the
aggregate, shall not have contributed greater than 5% of EBITDA for the
immediately preceding calendar year.; and
          (e) Transfers permitted by Section 5.10(b).
     Section 5.12 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume, Guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
except the following, provided that in each of the following cases, both prior
to and immediately after giving effect to the creation, incurrence, assumption,
or Guarantee thereof or the Borrower’s or such Subsidiary’s otherwise becoming
directly or indirectly liable with respect thereto, no Default or Event of
Default shall exist:
          (a) Indebtedness under the Loan Documents;
          (b) Other Indebtedness existing on the date hereof and set forth in
Schedule 5.12 and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or a decreased weighted average life
thereof;
          (c) (i) Indebtedness of any Subsidiary owed to any other Subsidiary
that is Wholly-Owned or to the Borrower and (ii) Indebtedness of the Borrower
owed to any Subsidiary; provided that, in the case of Indebtedness of the
Borrower or any Guarantor that is not owed to the Borrower or a Guarantor that
is a Wholly-Owned Subsidiary, such Indebtedness shall be subordinated to the
obligations of the Borrower or such Guarantor under the Loan Documents on terms
reasonably satisfactory to the Administrative Agent; provided, further, that,
with respect to any Restricted Period (as defined below), the aggregate amount
of Restricted Intercompany Indebtedness (as defined below) incurred during such
period shall not exceed $50,000,000;
          (d) Indebtedness of the Borrower or any Subsidiary owing to the
Insurance Subsidiary in an aggregate principal amount not to exceed $60,000,000
at any time outstanding; provided, that no more than $35,000,000 in principal
amount of such Indebtedness may be secured by Liens permitted under
Section 5.13(k);
          (e) Indebtedness arising in connection with Swap Agreements permitted
by Section 5.25;
          (f) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted by this
Section 5.12;
          (g) unsecured Indebtedness of the Borrower or any Subsidiary (in
addition to any of the other Indebtedness permitted by this Section 5.12),
provided,
               (i) such Indebtedness is incurred in compliance with the other
provisions hereof (including the restrictions contained in Section 5.13 and
5.16);
               (ii) such Indebtedness is on terms no more restrictive than the
terms contained in this Agreement; and

63



--------------------------------------------------------------------------------



 



               (iii) such Indebtedness matures within one year after the date on
which it is initially incurred, or matures after the Maturity Date;
          (h) Indebtedness of any Foreign Subsidiary, Indebtedness in respect of
Capital Leases, and purchase money Indebtedness for fixed or capital assets;
provided that the aggregate principal amount of all such Indebtedness shall not
exceed $100,000,000 at any one time outstanding;
          (i) Indebtedness outstanding on the date hereof issued pursuant to the
Senior Note Purchase Agreements (but not including any extensions, renewals,
refinancings or replacements of such Indebtedness); and
          (j) additional unsecured Indebtedness of the Borrower or any
Subsidiary (including Guarantees of Indebtedness of joint ventures and other
third parties) in a principal amount not to exceed $100,000,000 in the aggregate
at any one time outstanding.
Notwithstanding the foregoing, the Borrower will not permit the Insurance
Subsidiary to directly or indirectly create, incur, assume, Guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
except for liabilities arising in the ordinary course of business in connection
with insurance and reinsurance policies it has entered into or may enter into in
the ordinary course of business.
For purposes of this Section 5.12, (x) “Restricted Period” means any period
commencing on the first day after the last day of any fiscal quarter as of which
the Debt to Adjusted EBITDA Ratio exceeds 2.50 to 1.00 and ending on the last
day of the next succeeding fiscal quarter as of which the Debt to Adjusted
EBITDA Ratio does not exceed 2.50 to 1.00, and (y) “Restricted Intercompany
Indebtedness” means Indebtedness of any Subsidiary that is not a Guarantor owed
to the Borrower or a Guarantor.
     Section 5.13 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable, but excluding any shares
of the Borrower’s common stock purchased by the Borrower) of the Borrower or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:
          (a) Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
          (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due, and any such Liens which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

64



--------------------------------------------------------------------------------



 



          (c) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (ii) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
          (d) Liens securing judgments for the payment of money that do not
constitute an Event of Default under Article 6(i);
          (e) (i) leases or subleases granted to others in the ordinary course
of business and covering only the assets so leased and (ii) easements,
rights–of–way, restrictions and other similar charges or encumbrances that in
the case of clause (ii) do not, in the aggregate, materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
          (f) (i) Liens on property of the Borrower or any of its Subsidiaries
securing Indebtedness owing to the Borrower or to a Guarantor permitted by
Section 5.12(c), and (ii) Liens on property of any Subsidiary that is not a
Material Subsidiary securing Indebtedness owing to any other Subsidiary that is
not a Material Subsidiary permitted by Section 5.12(c);
          (g) (i) Liens contemplated by financing statements filed in respect of
operating leases, and (ii) other Liens existing on the Effective Date and
described on Schedule 5.13;
          (h) Liens granted in connection with Receivable Securitizations
permitted by Section 5.26 on the receivables sold pursuant thereto (together
with all collections and other proceeds thereof and any collateral securing the
payment thereof), all right title and interest in and to the lockboxes and other
collection accounts in which proceeds of such receivables are deposited, the
rights under the documents executed in connection with such Receivable
Securitizations and in the Equity Interests issued by any special purpose entity
organized to purchase the receivables thereunder;
          (i) any Lien renewing, extending or replacing any Lien permitted by
Subsection (g) above, provided that (i) the principal amount of Indebtedness or
other obligation secured by such Lien immediately prior to such extension,
renewal or replacement is not increased or the maturity thereof reduced,
(ii) such Lien is not extended to any other property, and (iii) immediately
after such extension, renewal or replacement no Default or Event of Default
would exist or would result therefrom;
          (j) (i) Liens on property of a Person which exist at the time such
Person is merged or consolidated with or into, or otherwise acquired by, the
Borrower or a Subsidiary, which Liens were not granted in contemplation of such
acquisition, merger, or other consolidation and do not extend to any assets
other than assets of the Person merged into or consolidated with the Borrower or
such Subsidiary or property of such Person acquired by the

65



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary, and (ii) any Lien existing on any asset prior to
the acquisition thereof by the Borrower or a Subsidiary, which Liens were not
granted in contemplation of such acquisition and do not extend to any other
property; provided, however, that the aggregate principal amount of all
Indebtedness secured by Liens permitted by this paragraph (j) shall not at any
time exceed $25,000,000;
          (k) Liens on property of the Borrower or any of its Subsidiaries
securing Indebtedness owing to the Insurance Subsidiary permitted by
Section 5.12(d); provided that the aggregate principal amount of all
Indebtedness secured by such Liens shall not at any time exceed $35,000,000; and
          (l) Liens securing Indebtedness permitted under Section 5.12(h);
provided that, (i) with respect to Liens securing Indebtedness permitted under
Section 5.12(h) in respect of Capital Leases and purchase money Indebtedness for
fixed or capital assets, (A) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (B) the Indebtedness
secured thereby does not exceed the cost or Fair Market Value, whichever is
lower, of the property being acquired on the date of acquisition, and (ii) Liens
securing Indebtedness of Foreign Subsidiaries shall encumber only the assets of
Foreign Subsidiaries.
     For the avoidance of doubt, any issued and outstanding common stock of the
Borrower repurchased by the Borrower is not deemed to be any property or asset
of the Borrower for purposes of this Section 5.13, and, therefore, is not
subject to the restrictions contained in this Section 5.13.
     Section 5.14 Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to declare or make, or incur any liability to
declare or make, any Restricted Payment, except (a) Subsidiaries may declare and
pay dividends ratably with respect to the Equity Interests they have issued and
(b) so long as no Default or Event of Default exists or would result therefrom:
               (i) the Borrower may declare and pay dividends during any fiscal
quarter; provided, however, that the sum of (A) the aggregate amount of
dividends paid by the Borrower during such fiscal quarter and the immediately
preceding three fiscal quarters plus (B) the aggregate amount of Restricted
Share Repurchases made during such fiscal quarter and the immediately preceding
three fiscal quarters shall not exceed an amount equal to the greater of
(1) fifty percent (50%) of Consolidated Net Income (calculated for the four
fiscal quarters then most recently ended prior to the date of determination) or
(2) $40,000,000; and
               (ii) the Borrower may repurchase shares of its common stock or
other Equity Interests during any fiscal quarter, provided, however, that the
sum of (A) the aggregate amount of Restricted Share Repurchases made during such
fiscal quarter and the immediately preceding three fiscal quarters plus (B) the
aggregate amount of dividends paid by the Borrower during such fiscal quarter
and the immediately preceding three fiscal quarters shall not exceed an amount
equal to the greater of (1) fifty percent (50%) of Consolidated Net Income
(calculated for the four fiscal quarters then most recently ended prior to the
date of determination) or (2) $40,000,000.

66



--------------------------------------------------------------------------------



 



For purposes of this Section 5.14, the term “Restricted Share Repurchase” means
any repurchase by the Borrower of shares of its common stock or other Equity
Interests if, immediately after giving pro forma effect to such share repurchase
and any Indebtedness incurred in connection therewith, the Debt to Adjusted
EBITDA Ratio (calculated as of the last day of the most recently ended fiscal
quarter) exceeds 2.50 to 1.00.
     Section 5.15 Financial Covenants. The Borrower will perform and observe the
following financial covenants:
          (a) Coverage Ratio. As of the end of each fiscal quarter, commencing
with the fiscal quarter ending September 30, 2007, the Borrower shall not permit
the ratio of Cash Flow for the four (4) fiscal quarters then ending to its Net
Interest Expenses for such period to be less than 3.00 to 1.00. As used herein
the following terms have the following meanings:
     “Cash Flow” means, for any period, the total of the following for the
Borrower and the Subsidiaries calculated on a consolidated basis without
duplication for such period in accordance with GAAP: (A) EBITDA; minus
(B) capital expenditures.
     “Net Interest Expenses” means, for any period and any Person, the sum of
the following calculated on a consolidated basis without duplication in
accordance with GAAP: (a) Interest Expenses minus (b) total cash interest
income.
          (b) Consolidated Indebtedness to Adjusted EBITDA. As of the last day
of each fiscal quarter, commencing with the fiscal quarter ending September 30,
2007, the Borrower shall not permit the Debt to Adjusted EBITDA Ratio to exceed
3.50 to 1.00.
     Section 5.16 Limitation on Restrictive Agreements. The Borrower will not,
nor will it permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other Distributions
with respect to any Equity Interests issued by it or to make or repay loans or
advances to the Borrower or any other Subsidiary or to be obligated under a
Guaranty with respect to Indebtedness of the Borrower or any other Subsidiary;
provided that the foregoing shall not apply to:
               (i) restrictions or conditions imposed by law or by any Loan
Document or any of the Senior Note Purchase Agreements (as in effect on the date
hereof and as amended with the consent of the Administrative Agent);
               (ii) restrictions or conditions existing on the date hereof
identified on Schedule 5.16 (but shall apply to any modification of any such
restriction or condition expanding the scope thereof);
               (iii) customary restrictions or conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder;

67



--------------------------------------------------------------------------------



 



               (iv) restrictions or conditions imposed by any agreement relating
to Capital Leases, purchase money Liens or Receivables Securitizations (in which
cases, the restrictions or conditions shall only be effective against the assets
financed or acquired thereby and the proceeds thereof);
               (v) customary provisions in leases and other contracts
restricting the assignment thereof;
               (vi) restrictions or conditions with respect to a Subsidiary that
is not a Subsidiary on the date hereof, provided that such restrictions or
conditions (a) are in existence at the time such Person becomes a Subsidiary and
are not incurred in connection with, or in contemplation of, such Person
becoming a Subsidiary and (b) apply only to such Subsidiary and do not extend to
the Borrower or any other Subsidiary or any of their respective assets;
               (vii) customary provisions contained in agreements entered into
in connection with Indebtedness owed by any Foreign Subsidiary that impose
restrictions on the ability of such Foreign Subsidiary to grant Liens on its
property or declare, pay or set aside funds for the making of any Distribution
in respect of the Equity Interests issued by such Foreign Subsidiary; and
               (viii) customary provisions contained in agreements entered into
in connection with Receivable Securitizations permitted hereby that impose
restrictions on the ability of the special purpose entity party thereto to
declare, pay or set aside funds for the making of any Distribution in respect of
the Equity Interests issued by such entity.
     Section 5.17 Preferred Stock of Subsidiaries. The Borrower will not permit
any Subsidiary to issue or permit to remain outstanding any Preferred Stock
unless such Preferred Stock is issued to and at all times owned and held by the
Borrower or a Wholly–Owned Subsidiary.
     Section 5.18 Financial and Business Information. The Borrower will furnish
to the Administrative Agent:
          (a) Quarterly Statements. Within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Borrower (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of
               (i) consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such quarter, and
               (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
all in reasonable detail and setting forth in comparative form the figures for
the corresponding periods in the previous fiscal year, prepared in accordance
with GAAP applicable to quarterly financial statements generally, and certified
by a Senior Financial Officer as fairly presenting, in all material respects,
the financial position of the Borrower and its Subsidiaries and their results

68



--------------------------------------------------------------------------------



 



of operations and cash flows, subject to changes resulting from year–end
adjustments, provided that delivery within the time period specified above of
copies of the Borrower’s Quarterly Report on Form 10–Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.18(a).
     (b) Annual Statements. Within 90 days after the end of each fiscal year of
the Borrower, duplicate copies of:
          (i) consolidated balance sheets of the Borrower and its Subsidiaries
as at the end of such year, and
          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the Borrower and its Subsidiaries and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Borrower’s Annual
Report on Form 10–K for such fiscal year (together with the Borrower’s annual
report to shareholders, if any, prepared pursuant to Rule 14a–3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of clauses (i) and (ii) of this Section 5.18(b).
     (c) SEC and Other Reports. If the Borrower or any Subsidiary shall be
required to file reports with the Securities and Exchange Commission, promptly
upon their becoming publicly available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement that shall have become effective
(without exhibits except as expressly requested by the Administrative Agent or
such Lender), and each final prospectus and all amendments thereto filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission;
     (d) Notice of Default or Event of Default. Promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Borrower is taking or
proposes to take with respect thereto;
     (e) ERISA Matters. Promptly, and in any event within five Business Days,
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth

69



--------------------------------------------------------------------------------



 



the nature thereof and the action, if any, that the Borrower or an ERISA
Affiliate proposes to take with respect thereto:
          (i) with respect to any Plan, any Reportable Event for which the
potential cost to the Borrower or such ERISA Affiliate resulting therefrom
exceeds $500,000; or
          (ii) the taking by the PBGC of steps to institute, or the threatening
in writing by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
          (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Borrower or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to any Plan, or in the imposition of any Lien on any of the rights,
properties or assets of the Borrower or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect.
     (f) Requested Information. With reasonable promptness, such other data and
information relating to the operations, business affairs, or financial condition
of the Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender.
     (g) Compliance Certificate. Each set of financial statements delivered
pursuant to Section 5.18(a) or Section 5.18(b) hereof shall be accompanied by a
certificate of a Senior Financial Officer setting forth:
          (i) Covenant Compliance. The information (including detailed
calculations) required in order to establish the Debt to Adjusted EBITDA Ratio,
the Applicable Margin, the Facility Fee Percentage, the Letter of Credit Fee
Percentage, the then existing Material Subsidiaries, and whether the Borrower
was in compliance with the requirements of Section 5.15 hereof (including the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence); and
          (ii) Event of Default. A statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default that is continuing or an Event of
Default that has not been cured or waived as of the date of such statement or,
if any such condition or event exists, specifying the nature and period of
existence thereof and what action the Borrower shall have taken or proposes to
take with respect thereto; and
          (iii) Litigation. A written statement that, to the best of such
officer’s knowledge after due inquiry, except as otherwise disclosed in writing
to the Administrative Agent,

70



--------------------------------------------------------------------------------



 



there is no litigation (including derivative actions), arbitration proceeding or
governmental proceeding or investigation (including but not limited to
environmental matters) pending to which the Borrower or any Subsidiary is a
party, or with respect to the Borrower or any Subsidiary or their respective
properties, as to which there is a significant possibility of an adverse
determination which, if determined adversely to the Borrower or any Subsidiary,
would reasonably be expected to result in a Material Adverse Effect.
          (h) Debt Rating. Promptly upon receipt thereof, written notice of any
downgrade in any rating of the Borrower’s Indebtedness by Moody’s, S&P or any
other rating agency that issues ratings for the Borrower’s Indebtedness.
          (i) Other Information. Promptly, such additional information regarding
the business, financial or corporate affairs of the Borrower or any Subsidiary
or regarding compliance with the terms of the Loan Documents as the
Administrative Agent or any Lender may from time to time reasonably request,
provided that the Borrower shall not be required to provide financial
projections, or consolidating financial statements more frequently than once per
calendar year.
     Documents required to be delivered pursuant to Section 5.18(a) or (b) or
(c) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 8.01; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.18(g) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the Issuing
Banks materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that so
long as Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and

71



--------------------------------------------------------------------------------



 



conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information (as defined in
Section 8.15), they shall be treated as set forth in Section 8.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, Borrower shall not be under any obligation to mark the Borrower
Materials “PUBLIC.”
     Section 5.19 Inspection; Confidentiality. The Borrower shall permit the
representatives of the Administrative Agent and each Lender:
          (a) No Default. If no Default or Event of Default then exists, at the
expense of the Administrative Agent or any Lender and upon reasonable prior
notice to the Borrower, to visit the principal executive office of the Borrower,
to discuss the affairs, finances and accounts of the Borrower and its
Subsidiaries with the Borrower’s officers and (with the consent of the Borrower,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Borrower, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Borrower
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing;
          (b) Default. If a Default or Event of Default then exists, at the
expense of the Borrower, to visit and inspect any of the offices or properties
of the Borrower or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Borrower authorizes said accountants to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries), all at such times
and as often as may be requested; and
          (c) Technical Data. Anything herein to the contrary notwithstanding,
neither the Borrower nor any of its Subsidiaries shall have any obligations to
disclose pursuant to this Agreement any engineering, scientific, or other
technical data without significance to the analysis of the financial position of
the Borrower and its Subsidiaries.
     Section 5.20 Books and Records. The Borrower shall maintain its financial
records in accordance with GAAP and all other business and operating records in
accordance with reasonably prudent business practices.
     Section 5.21 New Material Subsidiaries. Within forty-five (45) days after
the end of each fiscal quarter, the Borrower shall cause (a) each Subsidiary
(other than an Excluded Foreign Subsidiary) that is a Material Subsidiary and
was created or acquired during the fiscal quarter then ending, and each
Subsidiary (other than an Excluded Foreign Subsidiary) that became a

72



--------------------------------------------------------------------------------



 



Material Subsidiary during such fiscal quarter (any such Material Subsidiary,
herein a “New Material Subsidiary”), to execute and deliver to the
Administrative Agent a Subsidiary Joinder Agreement joining it as a guarantor
under the Subsidiary Guaranty and such other documentation as the Administrative
Agent may reasonably request for such purpose and (b) deliver to the
Administrative Agent documents of the types referred to in clauses (i), (ii) and
(iii) of Section 4.02(b), all in form, content and scope reasonably satisfactory
to the Administrative Agent.
     Section 5.22 Intentionally Omitted.
     Section 5.23 Investments, Loans, Advances, and Acquisitions. The Borrower
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly–Owned Subsidiary prior to such merger) any Equity Interests in, or
evidences of Indebtedness or other securities of, or make or permit to exist any
loans or advances to, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (all of the foregoing, “Investments”) except:
          (a) Investments held by the Borrower or any Subsidiary in the form of
Cash Equivalents;
          (b) Investments existing on the date hereof and set forth on
Schedule 5.23;
          (c) Investments by the Borrower and its Subsidiaries in Equity
Interests in their respective Subsidiaries;
          (d) loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary in accordance with the
limitations set forth in Section 5.12;
          (e) loans or advances made by the Borrower or any Subsidiary to third
parties (other than the Borrower or any of the Subsidiaries); provided that the
Dollar Equivalent of the aggregate outstanding amount of all Indebtedness
permitted under this subclause (e) shall not at any time exceed $50,000,000;
          (f) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (g) Investments permitted by Section 5.10;
          (h) extensions of trade credit in the ordinary course of business;
          (i) Investments in the Equity Interests in the special purpose
entities established under the Receivable Securitizations permitted by
Section 5.26; provided that, the aggregate amount of cash invested in all such
entities shall not exceed $1,000,000;

73



--------------------------------------------------------------------------------



 



     (j) if no Default or Event of Default exists or would result therefrom,
Borrower and any Subsidiary may acquire all the Equity Interests of any Person
or all or substantially all of the assets of any Person or the assets of a
Person constituting a business unit if the following conditions are satisfied:
          (i) if the proposed acquisition is an acquisition of the Equity
Interests of a Target, the acquisition is structured so that the Target will
become a Wholly-Owned Subsidiary or will, simultaneously with the acquisition be
merged into the Borrower or a Wholly-Owned Subsidiary, and if the proposed
acquisition is an acquisition of a business unit or all or substantially all of
the assets of a Person, the acquisition will be structured so that Borrower or
one or more Wholly-Owned Subsidiaries will acquire the assets;
          (ii) the Purchase Price (as defined below) for the proposed
acquisition in question, when aggregated with the sum of the Dollar Equivalent
amount of the Purchase Price paid for each acquisition consummated during the
most recently ended period of four consecutive fiscal quarters does not exceed
an amount equal to 1.50 multiplied by the Adjusted EBITDA for such period;
provided that if as of the date of any proposed acquisition, (A) the unsecured
senior debt rating of the Borrower is BBB- or better by S&P and Baa3 or better
by Moody’s; (B) the Borrower has retained those ratings for more than 6 months;
and (C) such debt is not on negative watch by any rating agency which has issued
the Borrower such debt rating, then the restrictions contained in this clause
(ii) shall not apply; provided further, however, if at any time thereafter:
(a) the unsecured senior debt rating of the Borrower has been downgraded below
BBB- by S&P or below Baa3 by Moody’s or (b) such debt is on negative watch by
any rating agency which has issued the Borrower such debt rating, then the
restrictions contained in this clause (ii) shall again apply to any proposed
acquisition thereafter consummated (the term “Purchase Price” means, as of any
date of determination and with respect to a proposed acquisition, the purchase
price to be paid for the Target or its assets, including all cash consideration
paid (whether classified as purchase price, non-compete or consulting payments
or otherwise), the value of all other assets to be transferred by the purchaser
in connection with such acquisition to the seller (including any stock issued to
the seller), all valued in accordance with the applicable purchase agreement,
and the outstanding principal amount of all Indebtedness of the Target or that
the purchaser assumed or acquired in connection with such acquisition); and
          (iii) such acquisition has been: (i) in the event a corporation or its
assets is the Target, either (x) approved by the board of directors of the
corporation which is the Target, or (y) recommended by such board of directors
to the shareholders of such Target, (ii) in the event a partnership is the
Target, approved by a majority (by percentage of voting power) of the partners
of the Target, (iii) in the event an organization or entity other than a
corporation or partnership is the Target, approved by a majority (by percentage
of voting power) of the governing body, if any, or by a majority (by percentage
of ownership interest) of the owners of the Target or (iv) in the event the
corporation, partnership or other organization or entity which is the Target is
in bankruptcy, approved by the bankruptcy court or another court of competent
jurisdiction;
     (k) any other Investment (and not of a type covered by paragraph (j) of
this Section) by the Borrower or any Subsidiary; provided that, the sum of all
such Investments under this clause (k) shall not exceed $100,000,000 in the
aggregate at any time outstanding; and

74



--------------------------------------------------------------------------------



 



          (l) promissory notes payable to the Borrower or any of its
Subsidiaries received in connection with the sale of their assets; provided that
(i) the applicable asset sale is permitted under the terms of Section 5.11, and
(ii) the aggregate principal amount of all such promissory notes outstanding at
any time shall not exceed 2.5% of the value of the Consolidated Assets of the
Borrower and its Subsidiaries as of the last day of the fiscal year most
recently ended prior to such time.
     Section 5.24 Intentionally Omitted.
     Section 5.25 Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except: (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
or Indebtedness of the Borrower or any of its Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest–bearing liability or investment
of the Borrower or any Subsidiary.
     Section 5.26 Limitations on Receivable Securitizations. The Borrower will
not permit the aggregate amount of the funds extended to purchase the
receivables of the Borrower or any of its Subsidiaries which are outstanding at
any time under all Receivable Securitizations and not repaid from collections on
receivables to at any time exceed the greater of (i) $225,000,000, or (ii) an
amount equal to Adjusted EBITDA for the most recently ended period of four
consecutive fiscal quarters.
     Section 5.27 Fiscal Year. The Borrower will not, and will not permit any of
its Subsidiaries, to make any change in its or their fiscal year.
ARTICLE 6
EVENTS OF DEFAULT
     In case of the happening of any of the following events (each an “Event of
Default”):
          (a) the Borrower defaults in the payment of any principal on any Loan
or the reimbursement of any L/C Disbursement, in each case when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or
          (b) the Borrower defaults in the payment of any interest on any Loan
or fee hereunder for more than five Business Days after the same becomes due and
payable; or
          (c) the Borrower defaults in the performance of or compliance with any
term applicable to the Borrower and contained in Section 2.10(c), Sections 5.10
through 5.16, Section 5.18(d), or Section 5.23; or
          (d) any Obligated Party defaults in the performance of or compliance
with any term contained in any Loan Document to which it is a party (other than
those referred to in paragraphs (a), (b) and (c) of this Article 6) and such
default is not remedied within 30 days after the earlier of (A) a Responsible
Officer obtaining actual knowledge of such default and (B) the

75



--------------------------------------------------------------------------------



 



Borrower receiving written notice of such default from the Administrative Agent
or any Lender (any such written notice to be identified as a “notice of default”
and to refer specifically to this paragraph (d) of Article 6); or
     (e) any representation, warranty, certification or statement of fact made
or deemed made by or on behalf of any Obligated Party in any Loan Document or
any certificate, financial statement, or other document, instrument or agreement
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made or
deemed made; or
     (f) the Borrower or any Subsidiary: (i) is in default (as principal or as
guarantor or other surety) in the payment of any principal of, or premium or
make–whole amount or interest on, or other amount in respect of, any Subject
Indebtedness (as defined below) or (ii) is in default in the performance of or
compliance with any term of any evidence of any Subject Indebtedness or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition, such Subject Indebtedness: (A) has become, or has
been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (B) the holder or holders of any such
Subject Indebtedness or any trustee or agent acting on its or their behalf is
permitted to declare such Subject Indebtedness due and payable before its stated
maturity or before its regularly scheduled dates of payment or to terminate any
commitment relating thereto (as used in this clause (f), the term “Subject
Indebtedness” means (i) Indebtedness that is outstanding in an aggregate
principal amount the Dollar Equivalent of which is at least $40,000,000; or
(ii) any Receivable Securitization in respect of which the Receivable
Securitization Outstanding is at least $40,000,000; or
     (g) the Borrower or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; provided, however, that this clause
(g) shall not apply to any Subsidiary of the Borrower the book value of whose
total assets (determined in accordance with GAAP) is less than $25,000,000; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Borrower or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding–up or liquidation of the Borrower or any of its Subsidiaries, or any
such petition shall be filed against the Borrower or any of its Subsidiaries and
such petition shall not be dismissed within 60 days; provided, however, that
this clause (h) shall not apply to any Subsidiary of the Borrower the

76



--------------------------------------------------------------------------------



 



book value of whose total assets (determined in accordance with GAAP) is less
than $25,000,000; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $40,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage) are rendered
against one or more of the Borrower and its Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or
     (j) if (i) any Plan subject to the minimum funding standards of ERISA or
the Code shall fail to satisfy such standards for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under Section 412 of the Code, (ii) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under ERISA Section 4042 to terminate
or appoint a trustee to administer any Plan or the PBGC shall have notified the
Borrower or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate amount of accumulated benefit obligations under
all Plans subject to Title IV of ERISA (other than Multiemployer Plans),
determined in accordance with Financial Accounting Standards Board Statement
No. 87 or 132, as the case may be, as of the end of such Plans’ most recently
ended plan year on the basis of actuarial assumptions specified for funding
purposes in such Plans’ most recent actuarial valuation report, shall exceed the
aggregate current value of the assets of such Plans by more than $50,000,000,
(iv) the Borrower or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vi) the Borrower or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post–employment welfare benefits in a manner that
would increase the liability of the Borrower or any Subsidiary thereunder;
(vii) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(viii) a Reportable Event shall occur with respect to any Plan; and any such
event or events described in clauses (i) through (viii) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect (as used in Article 6, the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA); or
     (k) the Subsidiary Guaranty shall for any reason cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms, or
any Obligated Party shall so assert in writing;
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, at the request of or may, with
the consent of, the Required Lenders, by notice to the Borrower, take any or all
of the following actions, at the same or different times: (i) terminate
forthwith the right of the Borrower to borrow hereunder or to request the
issuance, amendment, extension or renewal or other modification of any Letter of
Credit, (ii) exercise any rights that may be available upon an Event of Default
to terminate or cancel any outstanding Letters of Credit, or require that the
Borrower Cash Collateralize the L/C

77



--------------------------------------------------------------------------------



 



Obligations, and (iii) declare the Loans and all reimbursement obligations for
L/C Disbursements then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans and the reimbursement obligations
for L/C Disbursements, so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding; provided that
in the case of any event described in paragraph (g) or (h) above with respect to
any Obligated Party, all the Commitments of the Lenders, the commitment of the
Swingline Lender to make Swingline Loans and the agreement of the Issuing Banks
hereunder to issue Letters of Credit shall automatically terminate and the
principal amount of all Loans and all reimbursement obligations for L/C
Disbursements then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Obligated Parties accrued
under the Loan Documents shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein to the contrary
notwithstanding, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender. In addition to
the other rights and remedies that the Lenders may have upon the occurrence of
an Event of Default, the Required Lenders may direct the Administrative Agent to
exercise the rights and remedies available to it under the Subsidiary Guaranty.
ARTICLE 7
THE ADMINISTRATIVE AGENT
     Section 7.01 Appointment and Authority. Each of the Lenders and each
Issuing Bank hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Obligated Party shall have rights as a third party
beneficiary of any of such provisions.
     Section 7.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

78



--------------------------------------------------------------------------------



 



     Section 7.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.09 and Article 6) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     Section 7.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and

79



--------------------------------------------------------------------------------



 



believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     Section 7.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 7.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and each Issuing Bank directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the

80



--------------------------------------------------------------------------------



 



retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and as
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
     Section 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     Section 7.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Syndication Agents, the Documentation Agents, the
Managing Agents nor any of the Joint Lead Arrangers or Joint Book Managers shall
have any duties or responsibilities under this Agreement or any of the other
Loan Documents in its or their capacity as such.
     Section 7.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Obligated Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Liabilities and all other obligations that are owing and unpaid hereunder or
under the Loan Documents and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the

81



--------------------------------------------------------------------------------



 



Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.04(a) and (c) and 8.05) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.04 and 8.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Loans or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 7.10 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiary Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Subsidiary Guaranty pursuant to this
Section 7.10.
ARTICLE 8
MISCELLANEOUS
     Section 8.01 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
                    (i) if to the Borrower, the Administrative Agent, or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 8.01; and

82



--------------------------------------------------------------------------------



 



                    (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are

83



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrower, the Administrative
Agent and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     Section 8.02 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan or issuance of a Letter of Credit, and shall
continue in full force and effect as long as any Loan or any other obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
     Section 8.03 Binding Effect. Subject to satisfaction of the conditions
precedent contained in Article 4, this Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof (telecopied or
otherwise) which, when taken together, bear the signature of each Lender.

84



--------------------------------------------------------------------------------



 



     Section 8.04 Successors and Assigns; Assignments and Participations.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letters of
Credit and in Swingline Loans) at the time owing to it); provided that:
               (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
               (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swingline Loans;
               (iii) any assignment of a Commitment and the Loans at the time
owing to a Lender must be approved by (a) the Administrative Agent, (b) the
Swingline Lender, (c) each Issuing Bank that has issued Letters of Credit then
outstanding in an aggregate principal amount (i) equal to or greater than
$35,000,000, and (2) which represents at such time more than 33.33%

85



--------------------------------------------------------------------------------



 



of all Letters of Credit issued and outstanding hereunder (such approval by such
Issuing Bank not to be unreasonably withheld), and (d) so long as no Event of
Default has occurred and is continuing, the Borrower (such approval by the
Borrower not to be unreasonably withheld), unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);
          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee (the “Assignment Fee”) in the amount of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, however, that in
the event of two or more concurrent assignments to members of the same Assignee
Group (which may be effected by a suballocation of an assigned amount among
members of such Assignee Group) or two or more concurrent assignments by members
of the same Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group), the Assignment Fee will be $3,500
plus the amount set forth below:

          Transaction:   Additional Assignment Fee:
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
    $500  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 8.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.16, and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a promissory note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section;
          (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and

86



--------------------------------------------------------------------------------



 



               (vi) no such assignment shall be made to a natural person.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower, any Lender and any Issuing
Bank at any reasonable time and from time to time upon reasonable prior notice.
In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Disbursements and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Banks shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.09(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.06 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and

87



--------------------------------------------------------------------------------



 



such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its promissory note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Resignation as Swingline Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, upon 30 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as Swingline Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as Swingline
Lender. If Bank of America resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.01(c). Upon
the appointment of a successor Swingline Lender, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender, as the case may be.
     Section 8.05 Expenses; Indemnity; Damage Waiver; Funding and Exchange
Losses.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the
Administrative Agent or any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and

88



--------------------------------------------------------------------------------



 



disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank), in connection with the enforcement or protection of its rights
after the occurrence of any Event of Default (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
     (b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH OF THE OTHER AGENTS, EACH
OF THE JOINT LEAD ARRANGERS, THE SWINGLINE LENDER, EACH LENDER AND EACH ISSUING
BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Obligated Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, the Existing Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any violation of or liability relating to Environmental Law related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Obligated Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Obligated Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Obligated Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. No Indemnitee referred to in
this subsection (b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are

89



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.21.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, each of the parties hereto shall not assert, and each hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.
     (e) Compensation for Losses. THE BORROWER AGREES TO INDEMNIFY EACH LENDER
(INCLUDING THE SWINGLINE LENDER) AND EACH ISSUING BANK AGAINST ANY DIRECT OR
INDIRECT COSTS OR LOSSES (INCLUDING ANY DIRECT LOSSES DUE TO CURRENCY EXCHANGE
RATES OR EXCHANGE CONTROLS), OR REASONABLE EXPENSE WHICH SUCH LENDER OR ISSUING
BANK MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF: (A) ANY FAILURE BY THE BORROWER
TO BORROW OR TO CONVERT OR CONTINUE ANY LOAN HEREUNDER (INCLUDING AS A RESULT OF
THE BORROWER’S FAILURE TO FULFILL ANY OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE 4) AFTER IRREVOCABLE NOTICE OF SUCH BORROWING, CONVERSION OR
CONTINUATION HAS BEEN GIVEN PURSUANT HERETO, (B) ANY PAYMENT, PREPAYMENT OR
CONVERSION, ASSIGNMENT OR FUNDING OF A EURODOLLAR RATE LOAN REQUIRED BY ANY
PROVISION OF THIS AGREEMENT OR OTHERWISE MADE OR DEEMED MADE ON A DATE OTHER
THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A
RESULT OF THE OPERATION OF SECTION 8.07), (C) ANY DEFAULT IN PAYMENT OR
PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION
IN RESPECT OF ANY L/C DISBURSEMENT OR ANY PART THEREOF OR INTEREST ACCRUED
THEREON, AS AND WHEN DUE AND PAYABLE (AT THE DUE DATE THEREOF, WHETHER BY
SCHEDULED MATURITY, ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR
OTHERWISE), (D) THE OCCURRENCE OF ANY EVENT OF DEFAULT, OR (E) THE FAILURE TO
PAY ANY LOAN OR L/C DISBURSEMENT

90



--------------------------------------------------------------------------------



 



DENOMINATED IN AN AVAILABLE CURRENCY, OR ANY INTEREST THEREON, IN THE AVAILABLE
CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE LETTER OF CREDIT ISSUED,
INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE EXPENSE SUSTAINED OR
INCURRED OR TO BE SUSTAINED OR INCURRED BY SUCH LENDER OR ISSUING BANK IN
LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, OR WITH RESPECT TO
COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES, TO EFFECT OR
MAINTAIN ANY LOAN OR LETTER OF CREDIT HEREUNDER OR ANY PART THEREOF. SUCH LOSS
SHALL INCLUDE, AS APPLICABLE: (i) AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS
REASONABLY DETERMINED BY SUCH LENDER OR ISSUING BANK, OF (A) ITS COST OF
OBTAINING THE FUNDS FOR THE LOAN OR LETTER OF CREDIT BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT,
PREPAYMENT OR FAILURE TO BORROW TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN (OR, IN THE CASE OF A FAILURE TO BORROW THE INTEREST PERIOD FOR SUCH LOAN
WHICH WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) OVER (B) THE AMOUNT OF
INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD BE REALIZED BY
SUCH LENDER IN RE–EMPLOYING THE FUNDS SO PAID, PREPAID OR NOT BORROWED FOR SUCH
PERIOD OR INTEREST PERIOD, AS THE CASE MAY BE, (ii) ANY LOSS INCURRED IN
LIQUIDATING OR CLOSING OUT ANY FOREIGN CURRENCY CONTRACT, AND (iii) ANY LOSS
ARISING FROM ANY CHANGE IN THE VALUE OF DOLLARS IN RELATION TO ANY LOAN OR L/C
DISBURSEMENT MADE IN ANOTHER AVAILABLE CURRENCY WHICH WAS NOT PAID ON THE DATE
DUE OR WHICH WAS NOT PAID IN THE AVAILABLE CURRENCY IN WHICH IT WAS MADE OR IN
WHICH THE APPLICABLE LETTER OF CREDIT WAS ISSUED.
     (f) AT THE REQUEST OF THE BORROWER, IN ORDER TO REDUCE THE TRANSACTION
COSTS INCURRED BY THE BORROWER IN CONNECTION WITH THE CLOSING OF THIS
TRANSACTION, INSTEAD OF TERMINATING THE EXISTING CREDIT AGREEMENT AND ALL LOAN
DOCUMENTS EXECUTED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT AND THEN
UTILIZING NEW LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT AND LENDERS HAVE AGREED
WITH THE BORROWER’S REQUEST THAT THEY (SUBJECT TO THE TERMS CONTAINED HEREIN)
FUND THE PAYOFF OF THE INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT BUT KEEP
THE LOAN DOCUMENTS UNDER THE EXISTING CREDIT AGREEMENT IN PLACE AND MODIFY,
AMEND AND EXTEND (BUT NOT EXTINGUISH) SUCH DOCUMENTS AND ADMIT NEW LENDERS. AS A
CONDITION PRECEDENT TO BANK OF AMERICA AND THE NEW LENDERS ACCEPTING THEIR NEW
ROLES HEREUNDER, THE BORROWER SHALL INDEMNIFY BANK OF AMERICA AND THE NEW
LENDERS HEREUNDER AND HOLD THEM HARMLESS IN THE MANNER STATED IN SECTION
8.05(b), EXCEPT THAT IN THE CASE OF THIS INDEMNITY, IT SHALL BE FOR ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES INCURRED BY AN
INDEMNITEE RELATED TO THE ACTIONS OF THE BORROWER WHICH OCCURRED DURING THAT
PERIOD OF TIME PRIOR TO THE EFFECTIVE DATE. ALL EXISTING LETTERS OF CREDIT SHALL
BE DEEMED TO HAVE BEEN ISSUED PURSUANT HERETO, AND FROM AND

91



--------------------------------------------------------------------------------



 



AFTER THE EFFECTIVE DATE SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS AND
CONDITIONS HEREOF.
          (g) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (h) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other obligations hereunder.
     Section 8.06 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any Swap Agreement held by such Lender or Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand and although such obligations may be unmatured. Each Lender agrees to
promptly notify the Borrower after any such setoff and application by it or any
of its Affiliates, provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
and Affiliate of a Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or Affiliate may
have.
     Section 8.07 Replacement of Lenders. If any Lender requests compensation
under Section 2.11 or if any Lender delivers a notice pursuant to Section 2.12,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, or if any Lender fails to execute and
deliver any consent, amendment or waiver to this Agreement or any other Loan
Document requested by the Borrower by the date specified by the Borrower (or
gives the Borrower written notice prior to such date of its intention not to do
so), then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 8.04(b)(iv);
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

92



--------------------------------------------------------------------------------



 



          (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 8.08 Governing Law; Jurisdiction, Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER OBLIGATED
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN
DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT
OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER OBLIGATED PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER OBLIGATED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY

93



--------------------------------------------------------------------------------



 



APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 8.09 Waivers; Amendments, Etc.
          (a) No failure or delay of any Obligated Party, the Administrative
Agent, any Issuing Bank or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Obligated Party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.
          (b) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Obligated Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Obligated Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
               (i) waive any condition set forth in Section 4.02 without the
written consent of each Lender (which consent may be provided as described in
the final paragraph of Section 4.02);
               (ii) extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Article 6) without the written
consent of such Lender;
               (iii) postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
               (iv) reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 8.09) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent

94



--------------------------------------------------------------------------------



 



of the Required Lenders shall be necessary (i) to amend Section 2.07 or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
rate provided in Section 2.07 or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
               (v) change any Section of this Agreement in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;
               (vi) amend Section 1.06 or the definition of “Alternative
Currency” without the written consent of each Lender; or
               (vii) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any Issuing Bank in addition to the Lenders required
above, affect the rights or duties of such Issuing Bank under this Agreement or
any document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     Section 8.10 Entire Agreement; Amendment and Restatement. THIS AGREEMENT
(INCLUDING THE SCHEDULES AND EXHIBITS HERETO) AND THE OTHER LOAN DOCUMENTS
CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS
BUSINESS AND COMMERCE CODE, AND REPRESENT THE ENTIRE CONTRACT AMONG THE PARTIES
RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE EXISTING CREDIT AGREEMENT) AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This Agreement amends and restates in its entirety the Existing Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the indebtedness or loan documents
outstanding in connection with the Existing Credit Agreement nor does it
constitute a novation with respect to such indebtedness. The Borrower represents
and warrants that as of the Effective Date there are no claims or offsets
against or defenses or counterclaims to its obligations under the Existing
Credit Agreement or any of the other

95



--------------------------------------------------------------------------------



 



documents executed in connection therewith. To induce the Lenders, the Issuing
Banks and the Administrative Agent to enter into this Agreement, the Borrower
waives any and all claims, offsets, defenses or counterclaims, whether known or
unknown, arising prior to the Effective Date and relating to the Existing Credit
Agreement or the transactions contemplated hereby or thereby.
     Section 8.11 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good–faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 8.12 Counterparts. This Agreement may be executed in two or more
counterparts and on telecopy counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract,
and shall become effective as provided in Section 8.03.
     Section 8.13 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     Section 8.14 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of this Agreement.
     Section 8.15 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the

96



--------------------------------------------------------------------------------



 



enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable law, including Federal and state securities laws.
     Section 8.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 8.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

97



--------------------------------------------------------------------------------



 



     Section 8.18 Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
     Section 8.19 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code of the United States or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors, or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Issuing Banks under clause
(b) of the preceding sentence shall survive the payment in full of the
obligations hereunder and the termination of this Agreement.
     Section 8.20 Time is of the Essence. Time is of the essence in the
performance of the Loan Documents.

98



--------------------------------------------------------------------------------



 



     Section 8.21 Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
     Section 8.22 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint Lead
Arrangers are arm’s-length commercial transactions between the Borrower, each
other Obligated Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers on the other hand, (B) each of
the Borrower and the other Obligated Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Obligated Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Joint Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Obligated Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the Joint Lead Arrangers has any obligation to the Borrower, any other
Obligated Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Obligated Parties and their respective Affiliates, and
neither the Administrative Agent nor any of the Joint Lead Arrangers has any
obligation to disclose any of such interests to the Borrower, any other
Obligated Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Obligated Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Joint Lead Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
     Section 8.23 Termination of Intercreditor Agreement. Each party hereto
acknowledges, agrees and confirms, on behalf of itself and its Affiliates, that
(i) effective as of the date hereof (A) the Second Amended and Restated
Intercreditor Agreement dated as of July 8, 2005 among the Borrower, the other
Obligated Parties named therein, Bank of America, as collateral agent thereunder
and as the Administrative Agent, and the lenders party to the Senior Note
Purchase Agreements (the “Intercreditor Agreement”) is terminated and (B) all of
the obligations and agreements of the parties hereto and their Affiliates under
the Intercreditor Agreement shall be fully and effectively terminated (other
than the obligations set forth in Section 8.01, Section 8.02, and Section 5.11
of the Intercreditor Agreement which survive the termination thereof) and
(ii) all of the security interests and Liens in all of the Collateral (as
defined in the Intercreditor Agreement) created pursuant to the Pledge Agreement
(as defined in the Intercreditor Agreement) have been released and that none of
Bank of America, as collateral agent under the

99



--------------------------------------------------------------------------------



 



Intercreditor Agreement, any Lender (as defined in the Intercreditor Agreement),
or any Affiliate of the foregoing has a lien or security interest in any
Collateral (as defined in the Intercreditor Agreement) pursuant to the Pledge
Agreement (as defined in the Intercreditor Agreement).
[Signature Pages Follow]

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  LENNOX INTERNATIONAL INC.,
as Borrower    
 
           
 
  By:   /s/ Gary A. Larson    
 
           
 
  Name:   Gary A. Larson    
 
  Title:   Vice President and Treasurer    

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Administrative Agent
 
           
 
  By:   /s/ Michael Brashler    
 
           
 
  Name:   Michael Brashler    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as a Lender, as an Issuing Bank and as Swingline Lender    
 
           
 
  By:   /s/ Allison W. Connally    
 
           
 
  Name:   Allison W. Connally    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Brian McDougal    
 
           
 
  Name:   Brian McDougal    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NA,
as Co-Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Jennifer L. Norris    
 
           
 
  Name:   Jennifer L. Norris    
 
           
 
  Title:   Senior Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ J. Wheeler    
 
           
 
  Name:   J. Wheeler    
 
           
 
  Title:   Vice President    
 
           
 
           
 
  By:   /s/ D. Barnell    
 
           
 
  Name:   D. Barnell    
 
           
 
  Title:   Vice President and Manager    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,
as Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Jeff Boeckman    
 
           
 
  Name:   Jeff Boeckman    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,
as Co-Managing Agent and as a Lender    
 
           
 
  By:   /s/ Kevin S. McFadden    
 
           
 
  Name:   Kevin S. McFadden    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,
as Co-Managing Agent and as a Lender    
 
           
 
  By:   /s/ James Lozward    
 
           
 
  Name:   James Lozward    
 
           
 
  Title:   Managing Director    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ William B. Dridge    
 
           
 
  Name:   William B. Dridge    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as a Lender    
 
           
 
  By:   /s/ Thomas Blake    
 
           
 
  Name:   Thomas Blake    
 
           
 
  Title:   Senior Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By:   /s/ Christopher Mata    
 
           
 
  Name:   Christopher Mata    
 
           
 
  Title:   Officer    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Michael F. Lapresi    
 
           
 
  Name:   Michael F. Lapresi    
 
           
 
  Title:   Managing Director    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF TEXAS, N.A., as a Lender    
 
           
 
  By:   /s/ Bianca A. Gulberti    
 
           
 
  Name:   Bianca A. Gulberti    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ W. J. Bowne    
 
           
 
  Name:   W. J. Bowne    
 
           
 
  Title:   Managing Director    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V., as a Lender    
 
           
 
  By:   /s/ Christopher M. Plumb    
 
           
 
  Name:   Christopher M. Plumb    
 
           
 
  Title:   First Vice President    
 
           
 
           
 
  By:   /s/ Marc Brondyke    
 
           
 
  Name:   Marc Brondyke    
 
           
 
  Title:   Associate    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  AMEGY BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Melinda Jackson    
 
           
 
  Name:   Melinda Jackson    
 
           
 
  Title:   Senior Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a Lender    
 
           
 
  By:   /s/ Samuel L. Hill    
 
           
 
  Name:   Samuel L. Hill    
 
           
 
  Title:   Managing Director and Regional Head    
 
           
 
           
 
  By:   /s/ Brian Myers    
 
           
 
  Name:   Brian Myers    
 
           
 
  Title:   Managing Director    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  RBS CITIZENS, N.A., as a Lender    
 
           
 
  By:   /s/ Keith J. Cable    
 
           
 
  Name:   Keith J. Cable    
 
           
 
  Title:   Vice President    
 
           

Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ David B. Julie    
 
           
 
  Name:   David B. Julie    
 
           
 
  Title:   Associate Director Banking Products Services, US    
 
           
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
           
 
  Title:   Associate Director Banking Products Services, US    
 
           

 